 

OFFICE LEASE

 

THIS OFFICE LEASE is executed this _6__ day of _______May______, 2014 (the
“Effective Date”), by and between DUKE REALTY LIMITED PARTNERSHIP, an Indiana
limited partnership ("Landlord"), and INTERACTIVE INTELLIGENCE GROUP, INC., an
Indiana corporation ("Tenant").

 

W I T N E S S E T H:

 

ARTICLE 1 - LEASE OF PREMISES

 

Section 1.01.  Basic Lease Provisions and Definitions.

 

A.Leased Premises (shown outlined on Exhibit A attached hereto):  Suite:  100;
Building Address:  Woodland VI, 7635 Interactive Way, Indianapolis, Indiana
46278 ("Building"), located on the land identified on Exhibit A-1 (the "Land")
within Interactive Intelligence Corporate Park (the “Park”);

 

B.Rentable Area:  approximately 128,259 rentable square feet; commencing
September 1, 2018 an additional 10,055 rentable square feet for a total of
138,314 rentable square feet; and commencing December 1, 2018 an additional
13,636 rentable square feet for a total of 151,950 rentable square feet;

 

Landlord shall use  the standards described in the Standard Method for Measuring
Floor Area in Office Buildings, ANS1Z65.1-1996, as promulgated by the Building
Owners and Managers Association International (BOMA), consistently applied, in
determining the Rentable Area and the rentable area of the Building.  The
Rentable Area shall include the area within the Leased Premises plus a pro rata
portion of the area covered by the common areas within the Building, as
reasonably determined by Landlord prior to the Occupancy Date, as hereinafter
defined.  Landlord's determination of Rentable Area made in good faith shall
presumptively be deemed correct for all purposes hereunder; provided, however,
Tenant shall have the right, at any time prior to the Commencement Date, to have
the Leased Premises and Building measured by Tenant's architect and, in the
event of a disparity of or dispute to Landlord's measurement, either (a)
Landlord and Tenant shall mutually agree on the Rentable Area of the Leased
Premises and the rentable area of the Building, or (b) Landlord and Tenant shall
agree to have the Leased Premises and Building measured by an independent
architect mutually agreed upon by Landlord and Tenant, in which event Landlord
and Tenant agree to abide by such certified remeasurement.  If the rentable
square footage of the Leased Premises/Building, as measured by said independent
architect, is one thousand (1,000) feet or more smaller than Landlord's
determination of the rentable square footage of the Leased Premises/Building,
then the costs of said independent architect shall be borne by Landlord,
otherwise said costs shall be borne by Tenant.  Upon determination of the actual
Rentable Area of the Leased Premises and rentable area of the Building, the
Minimum Annual Rent and all other rents payable by Tenant hereunder shall be
adjusted to reflect the actual square footage. 

 

C.



Building Expense Percentage:  84.41%; commencing September 1, 2018 – 91.03%; and
commencing December 1, 2018 - 100%;

 

D.Minimum Annual Rent:

 

79,643 square feet:





 

--------------------------------------------------------------------------------

 

 

Effective Date – April 30, 2017$1,830,196.20 per year

May 1, 2017 – March 31, 2018$1,677,679.85 (11 months)

 

8,931 square feet:

 

Effective Date – April 30, 2017$205,234.44 per year

May 1, 2017 – March 31, 2018$188,131.57 (11 months)

 

39,685 square feet:

 

Effective Date – November 30, 2014$402,802.75 (7 months)

December 1, 2014 – November 30, 2015$702,424.56 per year

December 1, 2015 – November 30, 2016$714,330.00 per year

December 1, 2016 – November 30, 2017$726,235.56 per year

December 1, 2017 – November 30, 2018$738,141.00 per year

December 1, 2018 – April 30, 2019$312,519.40 (5 months)

May 1, 2019 – March 31, 2020$674,082.75 (11 months)

April 1, 2020 – March 31, 2021$753,618.12 per year

April 1, 2021 – March 31, 2022$772,666.92 per year

April 1, 2022 – March 31, 2023$791,715.72 per year

April 1, 2023 – March 31, 2024$811,558.20 per year

April 1, 2024 – March 31, 2025$831,797.64 per year

April 1, 2025 – June 30, 2025$213,207.66  (3 months)

 

79,643 square feet and 8,931 square feet (88,574 square feet):

 

April 1, 2018 – March 31, 2019$1,601,417.88 per year

April 1, 2019 – March 31, 2020$1,641,276.24 per year

April 1, 2020 – March 31, 2021$1,682,020.32 per year

April 1, 2021 – March 31, 2022$1,724,535.84 per year

April 1, 2022 – March 31, 2023$1,767,937.08 per year

April 1, 2023 – March 31, 2024$1,812,224.04 per year

April 1, 2024 – March 31, 2025$1,857,396.84 per year

April 1, 2025 – June 30, 2025$   475,863.81  (3 months)

 

10,055 square feet:

 

September 1, 2018 – March 31, 2019$106,046.71 (7 months)

April 1, 2019 – March 31, 2020$186,319.20 per year

April 1, 2020 – March 31, 2021$191,045.04 per year

April 1, 2021 – March 31, 2022$195,770.88 per year

April 1, 2022 – March 31, 2023$200,697.84 per year

April 1, 2023 – March 31, 2024$205,725.36 per year

April 1, 2024 – March 31, 2025$210,853.32 per year

April 1, 2025 – June 30, 2025$  54,020.49  (3 months)

 

13,636 square feet:

 

December 1, 2018 – March 31, 2019$  82,179.64 (4 months)

April 1, 2019 – March 31, 2020$252,675.12 per year





 

--------------------------------------------------------------------------------

 

April 1, 2020 – March 31, 2021$259,083.96 per year

April 1, 2021 – March 31, 2022$265,492.92 per year

April 1, 2022 – March 31, 2023$272,174.52 per year

April 1, 2023 – March 31, 2024$278,992.56 per year

April 1, 2024 – March 31, 2025$285,946.92 per year

April 1, 2025 – June 30, 2025$  73,259.40 (3 months)

 

E.Monthly Rental Installments:

 

79,643 square feet:

 

Effective Date – April 30, 2017$152,516.35 per month

May 1, 2017 – March 31, 2018$152,516.35 per month

 

8,931 square feet:

 

Effective Date – April 30, 2017$17,102.87 per month

May 1, 2017 – March 31, 2018$17,102.87 per month

 

39,685 square feet:

 

Effective Date – November 30, 2014$57,543.25 per month

December 1, 2014 – November 30, 2015$58,535.38 per month

December 1, 2015 – November 30, 2016$59,527.50 per month

December 1, 2016 – November 30, 2017$60,519.63 per month

December 1, 2017 – November 30, 2018$61,511.75 per month

December 1, 2018 – April 30, 2019$62,503.88 per month

May 1, 2019 – March 31, 2020$61,280.25 per month

April 1, 2020 – March 31, 2021$62,801.51 per month

April 1, 2021 – March 31, 2022$64,388.91 per month

April 1, 2022 – March 31, 2023$65,976.31 per month

April 1, 2023 – March 31, 2024$67,629.85 per month

April 1, 2024 – March 31, 2025$69,316.47 per month

April 1, 2025 – June 30, 2025$71,069.22 per month

 

79,643 square feet and 8,931 square feet (88,574 square feet):

 

April 1, 2018 – March 31, 2019$133,451.49 per month

April 1, 2019 – March 31, 2020$136,773.02 per month

April 1, 2020 – March 31, 2021$140,168.36 per month

April 1, 2021 – March 31, 2022$143,711.32 per month

April 1, 2022 – March 31, 2023$147,328.09 per month

April 1, 2023 – March 31, 2024$151,018.67 per month

April 1, 2024 – March 31, 2025$154,783.07 per month

April 1, 2025 – June 30, 2025$158,621.27 per month

 

10,055 square feet:

 

September 1, 2018 – March 31, 2019$15,149.53 per month

April 1, 2019 – March 31, 2020$15,526.60 per month

April 1, 2020 – March 31, 2021$15,920.42 per month





 

--------------------------------------------------------------------------------

 

April 1, 2021 – March 31, 2022$16,314.24 per month

April 1, 2022 – March 31, 2023$16,724.82 per month

April 1, 2023 – March 31, 2024$17,143.78 per month

April 1, 2024 – March 31, 2025$17,571.11 per month

April 1, 2025 – June 30, 2025$18,006.83 per month

 

13,636 square feet:

 

December 1, 2018 – March 31, 2019$20,544.91 per month

April 1, 2019 – March 31, 2020$21,056.26 per month

April 1, 2020 – March 31, 2021$21,590.33 per month

April 1, 2021 – March 31, 2022$22,124.41 per month

April 1, 2022 – March 31, 2023$22,681.21 per month

April 1, 2023 – March 31, 2024$23,249.38 per month

April 1, 2024 – March 31, 2025$23,828.91 per month

April 1, 2025 – June 30, 2025$24,419.80 per month

 

F.



Term:  Effective Date – June 30, 2025*

 

*(Landlord and Tenant hereby acknowledge and agree that, if necessary, this
Lease shall be extended to be coterminous with that certain build-to-suit lease
executed simultaneously with this Lease whereby Landlord shall construct a
building commonly known as Woodland VII whereby Tenant will lease approximately
112,500 rentable square feet for a term of ten (10) years (the “Woodland VII
Lease”).  The rent for any extension shall be at the same rate Tenant is paying
during the last year of the Lease Term and Landlord and Tenant shall execute an
amendment to this Lease reflecting said extension);

 

G.Commencement Date:  Effective Date;

 

H.Security Deposit:  None;

 

I.Brokers:  Duke Realty Services, LLC representing Landlord and NAI Meridian
representing Tenant;

 

J.Permitted Use:  General office purposes including computer and software test
labs; software development labs; training and demonstration rooms for employees,
customers and resellers; software sales; exercise facility; cafeteria and food
service; and uses ancillary to any of the foregoing;

 

K.Working Drawings Approval Date: Intentionally Omitted;

 

L.Address for payments and notices as follows:

 

Landlord:Duke Realty Limited Partnership

c/o  Duke Realty Corporation

Attn:  Indianapolis Market - Vice President, Asset Management & Customer Service

600 East 96th Street, Suite 100

Indianapolis, Indiana  46240

 

With Rental





 

--------------------------------------------------------------------------------

 

Payments to:Duke Realty Limited Partnership

75 Remittance Drive, Suite 3205

Chicago, IL  60675-3205

 

Tenant:Interactive Intelligence Group, Inc.

Attn: Chief Financial Officer

7601 Interactive Way

Indianapolis, IN  46278

 

M.Guarantor(s):  None;

 

N.Landlord's Share of Operating Expenses:  Effective Date – March 31,
2018:  $4.73 per square foot with respect to 79,643 rentable square feet;
Effective Date – March 31, 2018:  $7.36 per square foot with respect to 8,931
rentable square feet; Effective Date – April 30, 2019:  $7.42 per square foot
with respect to 39,685 rentable square feet; May 1, 2019 – expiration of Lease
Term:  $6.09 per square foot with respect to 39,685 rentable square feet; April
1, 2018 – expiration of Lease Term:  $6.09 per square foot with respect to
88,574 rentable square feet; September 1, 2018 – expiration of Lease
Term:  $6.09 per square foot with respect to 10,055 rentable square feet;
December 1, 2018 – expiration of Lease Term:  $6.09 per square foot with respect
to 13,636 rentable square feet.

 

Section 1.02.  Lease of Premises.

 

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord under
the terms and conditions herein the Leased Premises.

 

ARTICLE 2 - TERM AND POSSESSION

 

Section 2.01.  Term.

 

The Commencement Date and Lease Term shall be as set forth in Sections 1.01 F
and 1.01 G above.

 

Section 2.02.  Construction of Tenant Improvements.  

 

Landlord shall construct and install all leasehold improvements to the Leased
Premises (collectively, the “Tenant Improvements”) in accordance with Exhibit B
attached hereto and made a part hereof.  Tenant acknowledges that Tenant is
currently in possession of the Leased Premises and the Tenant Improvements will
be completed while Tenant occupies the Leased Premises.  Tenant agrees to
cooperate with Landlord to make the necessary areas of the Leased Premises
available to Landlord to complete the Tenant Improvements.  Tenant acknowledges
and agrees that Landlord will require access to the Leased Premises for such
Tenant Improvements and that the Leased Premises will be subject to additional
noise and disruption typical of a construction area during the performance of
the Tenant Improvements although Landlord agrees to use commercially reasonable
efforts to minimize any such disruption.

 

 

Section 2.03.  Tenant's Acceptance of the Leased Premises.    – Intentionally
Omitted

 

Section 2.04.  Surrender of the Premises.

 

Upon the expiration or earlier termination of this Lease, Tenant shall
immediately surrender the Leased Premises to Landlord in broom-clean condition
and in good order, condition and repair except for



 

--------------------------------------------------------------------------------

 

ordinary wear and tear, condemnation and damage which Tenant is not obligated to
repair.  Tenant shall remove its personal property, computer equipment, data and
telephone wiring and cabling (including above ceiling, below raised floors and
behind walls) in the Leased Premises, at its sole cost and expense.  Tenant
shall, at its expense, promptly repair any damage caused by any such removal,
and shall restore the Leased Premises to the condition existing prior to the
installation of the items so removed except for ordinary wear and tear,
condemnation and damage which Tenant is not obligated to repair.  All Tenant
property which is not removed by the later of (i) ten (10) days following
Landlord's written demand therefore or (ii) termination hereof shall be
conclusively deemed to have been abandoned and Landlord shall be entitled to
dispose of such property at Tenant's cost without incurring any liability to
Tenant.  The provisions of this section shall survive the expiration or other
termination of this Lease.

 

Section 2.05.  Holding Over.

 

If Tenant retains possession of the Leased Premises after the expiration or
earlier termination of this Lease, with Landlord's consent, Tenant shall become
a tenant from month to month at One Hundred Twenty-five Percent (125%) of the
Monthly Rental Installment and Annual Rental Adjustment for the Leased Premises
in effect upon the date of such expiration or earlier termination, and otherwise
upon the terms, covenants and conditions herein specified, so far as
applicable.  Acceptance by Landlord of rent after expiration or earlier
termination of the Lease Term shall not result in a renewal of this
Lease.  Notwithstanding such month-to-month tenancy, Tenant shall vacate and
surrender the Leased Premises to Landlord upon Tenant being given thirty (30)
days' prior written notice from Landlord to vacate which notice may be given at
any time during a month.  This Section 2.04 shall in no way constitute a consent
by Landlord to any holding over by Tenant upon the expiration or earlier
termination of the Lease Term, nor limit Landlord's remedies in such event.

 

ARTICLE 3 - RENT

 

Section 3.01.  Base Rent.

 

Tenant shall pay to Landlord the Minimum Annual Rent in the Monthly Rental
Installments in advance, without deduction or offset on the Commencement Date
and on or before the first day of each and every calendar month thereafter
during the Lease Term.  The Monthly Rental Installments for any partial calendar
month at the beginning or end of the Lease Term shall be prorated.

 

Section 3.02.  Annual Rental Adjustment Definitions.

 

A."Annual Rental Adjustment" - shall mean the amount of Tenant's Proportionate
Share of Operating Expenses for a particular calendar year as well as one
hundred percent (100%) of Real Estate Taxes payable during said calendar year.

 

B."Operating Expenses" - shall mean the reasonable amount of all of Landlord's
costs and expenses paid or incurred in operating, repairing, replacing and
maintaining the Building (including the Common Areas as defined below) in good
condition and repair for a particular calendar year, including by way of
illustration and not limitation: insurance premiums and deductibles; water,
sewer, electrical and other utility charges other than the separately billed
electrical and other charges paid by Tenant as provided in this Lease; service
and other charges incurred in the repair, replacement, operation and maintenance
of the elevators and the heating, ventilation and air-conditioning system;
cleaning and other janitorial services; tools and supplies; repair costs;
landscape maintenance costs; security services; license, permit and inspection
fees; management or administrative fees not to exceed three percent (3%) of the
gross rents for the Building (exclusive of the Real Estate Taxes paid directly
by Tenant pursuant to Section 3.03); supplies,



 

--------------------------------------------------------------------------------

 

costs, wages and related employee benefits payable for the management,
maintenance and operation of the Building; maintenance, repair and replacement
of the driveways, parking and sidewalk areas (including snow and ice removal),
landscaped areas, and lighting; maintenance and repair costs, dues, fees and
assessments incurred under any covenants or owners association (which, if
created, shall be according to reasonable and customary standards for Class A
office parks) (the "Covenants").  Operating Expenses shall not include the cost
of any capital improvement except as follows: reasonable costs and expenses
which would, under generally accepted accounting principles, be regarded as
operating and maintenance costs and expenses, including those which would
normally be amortized over a period not to exceed five (5) years; amortization
of capital improvements that produce a net reduction in operating costs together
with interest at the rate of ten percent (10%) per annum on the unamortized
balance thereof (but not to exceed the amount of the reduction in operating
costs); the cost or portion thereof reasonably allocable to the Building or the
Land, amortized over such period as Landlord shall reasonably determine,
together with interest of ten percent (10%) per annum on the unamortized
balance, of any capital improvements made to the Building by Landlord after the
date of this Lease which are required under governmental law or regulation that
was not applicable to the Building at the time the Building was constructed.

 

Operating Expenses shall not include expenses incurred by Landlord with regard
to: (i) Landlord's warranty obligations hereunder; (ii) replacement of the
foundation or structure of the Building, or correction of any construction
defect, or restoration or repair of any damage by fire, windstorm or other
casualty to the extent covered by insurance  of the type to be maintained by
Landlord hereunder; (iii) repairs, replacement or maintenance to the extent
directly caused by the negligence or intentional misconduct of Landlord or its
affiliates or their  agents, employees or contractors or other tenants of the
Building, if any; (iv) expenses incurred at the request of a specific tenant
which benefit only that tenant; (v) expenses incurred in leasing or procuring
tenants, including tenant finish improvements; (vi) legal expenses or costs
incidental to any disputes or negotiations with tenants or mortgagees;
(vii) interest or principal payments (or late charges, fees or premiums) on any
mortgage or other similar indebtedness of Landlord; (viii) any ground lease
rental; (ix) rental for items (except when needed in connection with normal
repairs and maintenance of permanent systems) which if purchased, rather than
rented, would constitute a capital improvement which is specifically excluded in
this Section; (x) costs incurred by Landlord due to violation by Landlord or
other tenants of the Building, if any, of the terms and conditions of any lease
of space in the Building; (xi) advertising and promotional expenditures, and
costs of signs in or on the Building identifying the owner of the Building or
other tenants' signs, excluding interior Building signage/directionals; (xii) 
Real Estate Taxes which are paid directly by Tenant pursuant to Section 3.03;
(xiii) costs resulting from Landlord's breach hereof; (xiv) any depreciation
allowance or other expense of charge in respect to any capital improvements,
except as otherwise specifically provided in this Lease; (xv) any cost billed to
and paid directly or reimbursed by a tenant or for which Landlord is otherwise
reimbursed in any manner; or (xvi) cost for which Landlord has been compensated
by management or administrative fee.

 

C."Tenant's Proportionate Share of Operating Expenses" - shall be an amount
equal to the remainder of (i) the product of Tenant's Building Expense
Percentage times the Building Operating Expenses less (ii) Landlord's Share of
Operating Expenses, provided that such amount shall not be less than zero.

 

D."Real Estate Taxes" - shall include (i) any form of real estate tax or
assessment or service payments in lieu thereof, and (ii) any license fee,
commercial rental tax, improvement bond or other similar charge or tax (other
than inheritance, income or estate taxes) imposed upon the



 

--------------------------------------------------------------------------------

 

Building or Common Areas (or against Landlord's business of leasing the
Building) in lieu of real estate taxes, assessments or revise payments during
the Lease Term by any authority having the power to so charge or tax, together
with reasonable costs and expenses of contesting the validity or amount of Real
Estate Taxes.

 

E."Common Areas" - shall mean the areas of the Building and the Land which are
designed for use in common by all tenants of the Building and their respective
employees, agents, customers, invitees and others, and includes, by way of
illustration and not limitation, entrances and exits, hallways and
stairwells, elevators, restrooms, sidewalks, driveways, parking areas,
landscaped areas and other areas as may be designated by Landlord as part of the
Common Areas of the Building.  Tenant shall have the exclusive right to the use
of the Common Areas except that Landlord shall have the right to permit others
to use the Common Areas for nominal uses, such as jogging on marked trails and
sidewalks, and to grant easements for utilities.  Landlord shall not reduce or
materially modify any portion of the Common Areas without Tenant's written
consent.

 

Section 3.03.  Payment of Additional Rent.

 

In addition to the Minimum Annual Rent specified in this Lease, Tenant shall pay
to Landlord as "Additional Rent" for the Leased Premises, in each calendar year
or partial calendar year, during the Lease Term, an amount equal to the Annual
Rental Adjustment excluding Real Estate Taxes for such calendar year or partial
calendar year.  In the case of the calendar year of the Commencement Date,
Landlord shall provide such notice prior to the Commencement Date.  The Annual
Rental Adjustment excluding Real Estate Taxes shall be estimated annually by
Landlord, and written notice thereof shall be given to Tenant prior to the
beginning of each calendar year.  Tenant shall pay to Landlord each month, at
the same time the Monthly Rental Installment is due, an amount equal to
one-twelfth (1/12) of the estimated Annual Rental Adjustment excluding Real
Estate Taxes.  If the cost of utility, janitorial or other services increase
during a calendar year, Landlord may increase the estimated Annual Rental
Adjustment excluding Real Estate Taxes during such year by giving Tenant written
notice to that effect, and thereafter Tenant shall pay to Landlord, in each of
the remaining months of such year, an amount equal to the amount of such
increase in the estimated Annual Rental Adjustment excluding Real Estate Taxes
for the remainder of the year divided by the number of months remaining in such
year.  Within a reasonable time after the end of each calendar year, Landlord
shall prepare and deliver to Tenant a statement showing the actual Annual Rental
Adjustment excluding Real Estate Taxes.  Within thirty (30) days after receipt
of the aforementioned statement, Tenant shall pay to Landlord, or Landlord shall
credit against the next rent payment or payments due from Tenant, as the case
may be, the difference between the actual Annual Rental Adjustment excluding
Real Estate Taxes for the preceding calendar year and the estimated amount paid
by Tenant to Landlord during such year.  In addition, Tenant shall pay, before
delinquency, any and all Real Estate Taxes as defined in Section 3.02.D, above,
directly to the appropriate taxing authority.  If Tenant fails for any reason to
pay the Real Estate Taxes when same is due and payable, Landlord shall have the
right, but not the obligation, to pay the Real Estate Taxes directly to the
taxing authority and Tenant shall immediately reimburse Landlord for the cost
thereof.  Such amount shall accrue interest from the date Landlord pays such
amount, pursuant to Section 3.04, below, shall include any penalties, late fees
and any interest assessed due to such delinquency. 

 

Tenant or its accountants shall have the right to inspect, at reasonable time
and in a reasonable manner, during the one hundred twenty (120) day period
following the delivery of Landlord's statement of the actual amount of the
Annual Rental Adjustment excluding Real Estate Taxes, such of Landlord's books
of account and records as pertain to and contain information concerning such
costs and expenses for the Building for the prior calendar year in order to
verify the amounts thereof.

 





 

--------------------------------------------------------------------------------

 

In the event the first audit discloses (i) errors made during the prior calendar
year which, when totaled, indicate that the sum overcharged to and paid by
Tenant, exceeds five percent (5%) of the Annual Rental Adjustment excluding Real
Estate Taxes plus Landlord's Share of Operating Expenses (the "Total Expenses"),
the audit shall be at the expense of Landlord, not to exceed Two Thousand Five
Hundred Dollars ($2,500.00), or (ii) no errors or an error which equals or is
less than five percent (5%) of the Total Expenses, the audit shall be at the
expense of Tenant.

 

For each subsequent audit, where the audit discloses errors exceeding five
percent (5%) of the Total Expenses, Landlord shall pay for such audit and, if
the audit discloses errors equal to or less than five percent (5%) of the Total
Expenses, Tenant shall pay the costs of the audit.  If Landlord spends more than
eight (8) hours to accommodate Tenant's right to audit hereunder, Tenant shall
also pay to Landlord as additional rent Seventy-five Dollars ($75.00) per hour
for each additional hour that Tenant's audit takes of Landlord's property
manager's or asset manager's time, provided such audit discloses no error or an
error greater than five percent (5%) of the Total Expenses.  The results of the
audit (regardless of the degree of the error, if any) shall be binding upon
Landlord and Tenant, and Landlord shall thereafter, if appropriate, change its
method of calculating the Operating Expenses consistent with the results of the
audit.  Tenant agrees to hold the information obtained from such audit
confidential and shall not disclose the same without Landlord's express written
permission except as necessary to enforce the Lease or protect Tenant's rights
hereunder.

 

If Tenant shall not elect to cause an audit within the time period permitted
hereby, then Landlord's statement shall be conclusively deemed to have been
approved and accepted by Tenant.  Pending resolution of any dispute with respect
to statements of Tenant's Annual Rental Adjustment, Tenant shall pay its Annual
Rental Adjustment as shown on such statement, and upon final determination of
the amount of Tenant's Annual Rental Adjustment, Landlord shall promptly refund
any overpayment to Tenant or Tenant shall promptly pay any amount due to
Landlord, as applicable.

 

Section 3.04.  Late Charges.

 

Tenant acknowledges that Landlord shall incur certain additional unanticipated
administrative and legal costs and expenses if Tenant fails to timely pay any
payment required hereunder.  Therefore, in addition to the other remedies
available to Landlord hereunder, if any payment required to be paid by Tenant to
Landlord hereunder shall become overdue, such unpaid amount shall bear interest
from the due date thereof to the date of payment at the prime rate (as defined
by a bank or financial institution used by Landlord) of interest ("Prime Rate")
plus six percent (6%) per annum.

 

Section 3.05.  Maximum Increase in Operating Expenses. 

 

Notwithstanding anything in this Lease to the contrary, Tenant will be
responsible for Tenant's Proportionate Share of Real Estate Taxes, insurance
premiums, utilities, janitorial services, snow removal, landscaping, charges
assessed against the Building pursuant to any covenants or owner's association
and capital improvements ("Uncontrollable Expenses"), without regard to the
level of increase in any or all of the above in any year or other period of
time.  Tenant's obligation to pay all other Building Operating Expenses that are
not Uncontrollable Expenses (herein "Controllable Expenses") shall be limited to
a six percent (6%) per annum increase over the amount the Controllable Expenses
per rentable square foot for the immediately preceding calendar year would have
been had the Controllable Expenses per rentable square foot increased at the
rate of six percent (6%) in all previous calendar years beginning with the
actual Controllable Expenses per rentable square foot for the year ending
December 31, 2018. 

 

ARTICLE 4 - SECURITY DEPOSIT – INTENTIONALLY OMITTED

 





 

--------------------------------------------------------------------------------

 

ARTICLE 5 - OCCUPANCY AND USE

 

Section 5.01.  Use.

 

The Leased Premises shall be used by Tenant for the Permitted Use and for no
other purposes without the prior written consent of Landlord. 

 

Section 5.02.  Covenants of Tenant Regarding Use.

 

Tenant shall (i) use and maintain the Leased Premises and conduct its business
thereon in a safe, careful, reputable and lawful manner, (ii) comply with the
Covenants and all laws, rules, regulations, orders, ordinances, directions and
requirements of any governmental authority or agency, now in force or which may
hereafter be in force applicable to Tenant's use or occupancy of the Leased
Premises, including without limitation those which shall impose upon Landlord or
Tenant any duty with respect to or triggered by a change in the use or
occupation of, or any improvement or alteration by Tenant to, the Leased
Premises after Tenant's occupancy thereof, (iii) comply with and obey all
reasonable directions of Landlord, including the Building Rules and Regulations
attached hereto as Exhibit C.  Tenant shall not use the Leased Premises, or
allow the Leased Premises to be used, for any purpose or in any manner which
would invalidate any policy of insurance now or hereafter carried on the
Building or increase the rate of premiums payable on any such insurance policy
unless Tenant reimburses Landlord for any increase in premium charged.

 

Section 5.03.  Landlord's Rights Regarding Use.

 

In addition to the rights specified elsewhere in this Lease, Landlord shall have
the following rights regarding the use of the Leased Premises or the Common
Areas, each of which may be exercised without notice or liability to Tenant
except as herein provided to the contrary: (a) if Tenant or a Permitted
Transferee does not lease one hundred percent (100%) of the Building, Landlord
may install such signs, advertisements or notices or tenant identification
information on the directory board or tenant access doors as it shall deem
necessary or proper; provided the same does not materially interfere with access
to the Leased Premises; (b) if Tenant or a Permitted Transferee does not lease
one hundred percent (100%) of the Building, Landlord shall have the right at any
time to control, change but not materially diminish or otherwise alter the
Common Areas in such manner as it reasonably deems necessary; (c) Landlord, its
employees and agents and any mortgagee of the Building shall have the right to
enter any part of the Leased Premises at reasonable times and upon reasonable
notice and with the presence of a Tenant representative (except in the case of
an emergency) for the purposes of examining or inspecting the same, showing the
same to prospective purchasers, mortgagees or tenants and making such repairs,
alterations or improvements to the Leased Premises or the Building as Landlord
may deem necessary or desirable.  Landlord shall incur no liability to Tenant
for such entry, nor shall such entry constitute an eviction of Tenant or a
termination of this Lease, or entitle Tenant to any abatement of rent therefor;
providing Landlord shall use commercially reasonable efforts to minimize
interference with Tenant's use of the Leased Premises in the exercise of its
rights hereunder.  Notwithstanding anything contained herein to the contrary,
Landlord hereby acknowledges that Tenant maintains sensitive material within the
Leased Premises and in the event Landlord, its employees and/or agents enter the
Leased Premises (subject to the notice and presence of a Tenant representative
to the extent required in the prior sentence), such individuals shall endeavor
to exercise due care in maintaining the security of the Leased Premises and, if
such entry is after normal working hours, shall secure the Leased Premises
following such entry.

 

ARTICLE 6 - UTILITIES AND OTHER BUILDING SERVICES

 

Section 6.01.  Services to be Provided.





 

--------------------------------------------------------------------------------

 

 

Provided Tenant is not in Default, Landlord shall furnish to Tenant, except as
noted below, the following utilities and other building services to the extent
reasonably necessary for Tenant's comfortable use and occupancy of the Leased
Premises for the Permitted Use or as may be required by law or directed by
governmental authority:

 

(a)Heating, ventilation and air-conditioning between the hours of 7:00 a.m. and
8:00 p.m. Monday through Friday and, upon Tenant’s written request, 7:00 a.m. to
1:00 p.m. on Saturday of each week except on legal holidays and HVAC twenty-four
(24) hours per day, seven (7) days per week, for the computer labs identified on
the construction documents. The following indoor conditions shall be maintained
within all occupied spaces:

 

Summer:74°F DB @ 50% maximum relative humidity (by system design without reheat)

Winter:72°F DB (no humidity control required)

 

Indoor conditions must be maintained within less than 1.5°F mean deviation from
temperature specified;

 

(b)Electrical current not to exceed seven (7) watts per square foot; provided,
however, additional wattage not to exceed fifteen (15) watts per square foot
shall be provided to the HVAC system and computer labs (approximately 7,000
square feet);

 

(c)Water in the Common Areas and Leased Premises for lavatory and drinking
purposes;

 

(d)Automatic elevator service;

 

(e)Cleaning and janitorial service in the Leased Premises and Common Areas on
Monday through Friday of each week except legal holidays; provided, however,
Tenant shall be responsible for carpet cleaning other than routine vacuuming;

 

(f)Washing of windows at intervals reasonably established by Landlord;

 

(g)Replacement of all lamps, bulbs, starters and ballasts in Building standard
lighting (Landlord's standard tenant finish improvements being described in
Exhibit B) as required from time to time as a result of normal usage;

 

(h)Cleaning and maintenance of the Common Areas, including the removal of
rubbish, ice and snow; and

 

(i)Except as otherwise provided in this Lease, repair and maintenance of the
Leased Premises, the Building and Common Areas.

 

(j)Access to the Leased Premises twenty-four (24) hours a day, seven (7) days a
week.

 

Upon reasonable advance written notice, the foregoing services may be increased
or decreased at the reasonable request of Tenant. In the event of utility
deregulation, Landlord shall choose the utility service provider.  Charges for
utilities and services provided by Landlord, if any, shall not exceed the
charges that would have been payable if such utilities and services had been
directly billed by the utilities or service providers to Tenant.

 





 

--------------------------------------------------------------------------------

 

Section 6.02.  Additional Services.

 

If Tenant requests any other utilities or building services in addition to those
identified above or any of the above utilities or building services in
frequency, scope, quality or quantity substantially greater than those which
Landlord reasonably determines are normally required by tenants in comparable
office buildings conducting operations similar to Tenant, then Landlord shall
use reasonable efforts to attempt to furnish Tenant with such additional
utilities or building services.  In the event Landlord is able to and does
furnish such additional utilities or building services, the costs thereof shall
be borne by Tenant, who shall reimburse Landlord monthly for the same as
additional rent at the same time Monthly Rental Installments and other
additional rent is due.

 

If any lights, density of staff, machines or equipment used by Tenant in the
Leased Premises materially affect the temperature otherwise maintained by the
Building's air-conditioning system or generate substantially more heat in the
Leased Premises than that which would normally be generated by that typically
used by tenants in comparable office buildings and such usage materially
overburden the Building's systems and equipment, then Landlord shall have the
right to install any machinery or equipment which Landlord considers reasonably
necessary in order to correct such material overburden, including equipment
which modifies the Building's air-conditioning system; provided, however,
Landlord shall consult with Tenant prior to installation of any such machinery
or equipment.  All reasonable costs expended by Landlord to install any such
machinery and equipment and any additional costs of operation and maintenance
occasioned thereby shall be borne by Tenant, who shall reimburse Landlord for
the same as provided in this Section 6.02.

 





 

--------------------------------------------------------------------------------

 

Section 6.03.  Interruption of Services.

 

Tenant understands, acknowledges and agrees that any one or more of the
utilities or other building services identified in Section 6.01 may be
interrupted by reason of accident, emergency or other causes beyond Landlord's
control, or may be discontinued or diminished temporarily by Landlord or other
persons until certain repairs, alterations or improvements can be
made.  Landlord shall not be liable in damages or otherwise for any failure or
interruption of any utility service and no such failure or interruption shall
entitle Tenant to terminate this Lease or withhold sums due hereunder.

 

Notwithstanding anything in this Lease to the contrary, Landlord shall use
commercially reasonable efforts to promptly restore utility service and in the
event restoration of service is within Landlord's control and Landlord fails to
use commercially reasonable efforts to restore such service within a reasonable
time, thereby causing all or a material portion of the Leased Premises to be
rendered untenantable (meaning that Tenant is unable to use such space in the
normal course of its business) by Tenant for the use permitted under this Lease
for more than three (3) consecutive days after notice from Tenant to Landlord
that such service has been interrupted, Minimum Annual Rent and Annual Rental
Adjustment shall abate on a per diem basis in the proportion which the
untenantable portion of the Leased Premises bears to the total area of the
Leased Premises for each day after such three (3) day period during which the
Leased Premises remain untenantable.

 

ARTICLE 7 - REPAIRS, MAINTENANCE AND ALTERATIONS

 

Section 7.01.  Repair and Maintenance of Building.

 

Landlord shall make all necessary repairs to the Building, including the
exterior walls, exterior doors, windows, corridors and other Common Areas, and
Landlord shall keep the Building and the Common Areas in a safe, clean and neat
condition and use reasonable efforts to keep all equipment used in connection
therewith in good condition and repair, the costs of which shall be included in
Operating Expenses to the extent provided in Section 3.02, provided, however,
that to the extent any of the foregoing items require repair because of the
negligence, misuse or default of Tenant, its employees or agents, Landlord shall
make such repairs solely at Tenant's expense except to the extent covered by
insurance of the type to be maintained by Landlord hereunder.

 

Section 7.02.  Repair and Maintenance of Leased Premises.

 

Landlord shall keep and maintain the Leased Premises in good order, condition
and repair, the costs of which shall be included in Operating Expenses to the
extent provided in Section 3.02, provided, however, that to the extent any items
in the Leased Premises require repair because of the negligence, misuse or
default of Tenant, its employees or agents, Landlord shall make such repairs
solely at Tenant's expense except to the extent covered by insurance of the type
to be maintained by Landlord hereunder.

 

Section 7.03.  Alterations.

 

Tenant shall not permit alterations in or to the Leased Premises unless and
until the plans have been approved by Landlord in writing, which approval as to
interior non-structural alterations shall not be unreasonably withheld,
conditioned or delayed.  Notwithstanding the foregoing, Tenant shall have the
right without Landlord's consent, and in compliance with all other provisions of
this Section, to make any non-structural alterations to the Leased Premises
which do not materially impact the Building's mechanical or electrical systems,
do not adversely affect the Building's appearance or value, and the cost of
which does not exceed Forty  Five Thousand and 00/100 Dollars ($45,000.00) in
the aggregate, provided that Tenant gives Landlord fifteen (15) days prior
written notice of any such alterations, along



 

--------------------------------------------------------------------------------

 

with copies of plans and specifications relating thereto.  As a condition of
such approval (or, with respect to any alterations permitted to be made by
Tenant hereunder without Landlord's approval), Landlord hereby agrees that, upon
written request by Tenant, at the time that Tenant is contemplating alterations,
Landlord will inform Tenant as to whether such proposed alterations will be
required to be removed by Tenant and restore the Leased Premises at the end of
the Lease Term; otherwise, all such alterations shall at Landlord's option
become a part of the realty and the property of Landlord, and shall not be
removed by Tenant.  Tenant shall ensure that all alterations shall be made in
accordance with all applicable laws, regulations and building codes, in a good
and workmanlike manner and of quality equal to or better than the original
construction of the Building.  No person shall be entitled to any lien derived
through or under Tenant for any labor or material furnished to the Leased
Premises, and nothing in this Lease shall be construed to constitute a consent
by Landlord to the creation of any lien.  If any lien is filed against the
Leased Premises for work claimed to have been done for or material claimed to
have been furnished to Tenant, Tenant shall cause such lien to be discharged of
record within thirty (30) days after filing.  Tenant shall indemnify Landlord
from all costs, losses, expenses and attorneys' fees in connection with any
construction or alteration under this Section 7.03, not performed by Landlord or
an affiliate, and any related lien. 

 

Section 7.04.  Trade Fixtures.

 

Any trade fixtures installed on the Leased Premises by Tenant at its own
expense, such as movable partitions, counters, shelving, showcases, mirrors and
the like, may, and, at the request of Landlord, shall be removed on the
expiration or earlier termination of this Lease, provided that Tenant is not
then in default, that Tenant bears the cost of such removal, and further that
Tenant repairs at its own expense any and all damage to the Leased Premises
resulting from such removal.  If Tenant fails to remove any and all such trade
fixtures from the Leased Premises on the expiration or earlier termination of
this Lease, all such trade fixtures shall become the property of Landlord unless
Landlord elects to require their removal, in which case Tenant shall, at its
expense, promptly remove the same and restore the Leased Premises to their prior
condition.

 

ARTICLE 8 - CASUALTY

 

Section 8.01.  Casualty.

 

In the event of total or partial destruction of the Building or the Leased
Premises by fire or other casualty, Landlord agrees to promptly restore and
repair the Building or Leased Premises; provided, however, Landlord's obligation
hereunder shall be limited to the reconstruction of the Building, Leased
Premises,   the Tenant Finish Improvements (as such term is defined in that
certain Office Lease Agreement dated April 1, 2001 by and between Duke-Weeks
Realty Limited Partnership and Tenant) as were originally required to be made by
Landlord and the Tenant Improvements as set forth in this Lease.  Landlord shall
give Tenant written notice within thirty (30) days of the casualty of Landlord's
estimated date to complete such restoration and repair.  In the event that such
notice discloses that such date of completion is more than one hundred eighty
(180) days from the casualty date, Landlord and Tenant shall endeavor in good
faith to agree upon a schedule for the completion of such repair or
rebuilding.  If no such agreement is reached within thirty (30) days of Tenant's
receipt of notice estimating the date of completion, Tenant may terminate this
Lease, effective upon the date of casualty, by delivery of written notice
thereof to Landlord within fifteen (15) days of the expiration of the thirty
(30) day negotiating period identified above.  Rent shall proportionately abate
during the time that the Leased Premises or part thereof are unusable because of
any such damage until substantial completion of the
restoration.  Notwithstanding the foregoing, if the Leased Premises are
destroyed by a casualty which is not covered by the insurance required hereunder
or, if covered, such insurance proceeds are not released by any mortgagee
entitled thereto or are insufficient to rebuild the Building, then Landlord may,
upon thirty (30) days' written notice



 

--------------------------------------------------------------------------------

 

delivered to Tenant within thirty (30) days of the casualty, terminate this
Lease with respect to matters thereafter accruing.  All restoration shall comply
with all construction requirements imposed hereby on the original construction
of the Building, Leased Premises, the original Tenant Finish Improvements or the
Tenant Improvements.

 

Section 8.02.  All Risk Coverage Insurance.

 

During the Lease Term, Landlord shall maintain all risk coverage insurance on
the Building, including the Leased Premises, for the full replacement value of
the Building, against loss or damage by fire or other casualty (namely, the
perils against which insurance is afforded by a standard fire insurance policy
and extended coverage endorsement) and plate glass insurance, but shall not
protect Tenant's property on the Leased Premises or the Building; and,
notwithstanding the provisions of Section 9.01 and Section 9.03, neither party
shall be liable for any damage to the other's property, regardless of cause,
including the negligence of either party and its employees, agents and
invitees.  Notwithstanding anything contained in this Lease to the contrary,
Landlord (and its affiliates, property managers and mortgagees) and Tenant (and
its affiliates) hereby waive any rights each may have against the other on
account of any loss of or damage to their respective property, the Leased
Premises, its contents, or other portions of the Building or Common Areas
arising from any risk which is required to be insured against by Section
9.02(ii),  Section 9.02(iii) and this Section 8.02.  The special form property
insurance policies and worker's compensation insurance policies maintained by
Landlord and Tenant as provided in this Lease shall include an endorsement
containing an express waiver of any rights of subrogation by the insurance
company against Landlord and Tenant, as applicable.

 

ARTICLE 9 - LIABILITY INSURANCE

 

Section 9.01.  Tenant's Responsibility.

 

Tenant shall assume the risk of, be responsible for, have the obligation to
insure against, and indemnify Landlord and hold it harmless from any and all
liability for any loss of or damage or injury to any person (including death
resulting therefrom) or property (other than Landlord's property as provided in
Section 8.02) occurring in the Leased Premises, regardless of cause, except for
any loss or damage from fire or other casualty as provided in Section 8.02 and
except for that caused by the negligence of Landlord or its employees, agents,
customers and invitees; and Tenant hereby releases Landlord from any and all
liability for the same.  Tenant's obligation to indemnify Landlord hereunder
shall include the duty to defend against any claims asserted by reason of such
loss, damage or injury and to pay any judgments, settlements, costs, fees and
expenses, including attorneys' fees, incurred in connection therewith.  This
provision shall survive the expiration or earlier termination of this Lease.

 

Section 9.02.  Tenant's Insurance.

 

Tenant shall carry general public liability and property damage insurance,
issued by one or more insurance companies reasonably acceptable to Landlord,
with the following minimum coverages:

 

(i)Liability Insurance.  Commercial General Liability Insurance, ISO Form CG 00
01, or its equivalent covering Tenant's use of the Leased Premises against
claims for bodily injury or death or property damage, which insurance shall be
primary and non-contributory and shall provide coverage on an occurrence basis
with a per occurrence limit of not less than $6,000,000 for each policy year,
which limits may be satisfied by any combination of primary and excess or
umbrella per occurrence policies.

 





 

--------------------------------------------------------------------------------

 

(ii)Property Insurance.  Special Form Insurance in the amount of the full
replacement cost of Tenant's Property (including, without limitation,
alterations or additions performed by Tenant pursuant hereto, but excluding
those improvements, if any, made pursuant to Section 2.02 above), which
insurance shall waive coinsurance limitations.

 

(iii)Worker's Compensation Insurance.  Worker's Compensation insurance in
amounts required by applicable law; provided, if there is no statutory
requirement for Tenant, Tenant shall obtain Worker's Compensation insurance
coverage.

 

(iv)Business Interruption Insurance.  Business Interruption Insurance with
limits of not less than an amount equal to two (2) years rent hereunder.
 Notwithstanding the foregoing, Tenant may elect not to carry Business
Interruption Insurance; provided, however, that in such event Tenant shall
release Landlord from any and all liability arising during the Lease Term that
would have been covered by such Business Interruption Insurance had Tenant
elected to carry such coverage.

 

(v)Automobile Insurance.  Comprehensive Automobile Liability Insurance insuring
bodily injury and property damage arising from all owned, non-owned and hired
vehicles, if any, with minimum limits of liability of $1,000,000 combined single
limit, per accident.

 

All insurance required to be carried by Tenant hereunder shall (i) be issued by
one or more insurance companies reasonably acceptable to Landlord, licensed to
do business in the State in which the Leased Premises is located and having an
AM Best's rating of A IX or better, and (ii) provide that said insurance shall
not be materially changed, canceled or permitted to lapse on less than thirty
(30) days' prior written notice to Landlord.  In addition, Tenant shall name
Landlord, Landlord's managing agent, and any mortgagee requested by Landlord, as
additional insureds under its commercial general liability, excess and umbrella
policies (but only to the extent of the limits required hereunder).  On or
before the Commencement Date (or the date of any earlier entry or occupancy by
Tenant), and thereafter, within thirty (30) days prior to the expiration of each
such policy, Tenant shall furnish Landlord with certificates of insurance in the
form of ACORD 25 (or other evidence of insurance reasonably acceptable to
Landlord), evidencing all required coverages, and that with the exception of
Workers Compensation insurance, such insurance is primary and
non-contributory.  Upon Tenant's receipt of a request from Landlord, Tenant
shall provide Landlord with copies of certificates of insurance, evidencing the
coverages required hereunder.  If Tenant fails to carry such insurance and
furnish Landlord with such certificates of insurance or copies of insurance
policies (if applicable), Landlord may obtain such insurance on Tenant's behalf
and Tenant shall reimburse Landlord upon demand for the cost thereof as
Additional Rent.  Landlord reserves the right from time to time to require
Tenant to obtain higher minimum amounts or different types of insurance if it
becomes customary for other landlords of similar buildings in the area to
require similar sized tenants in similar industries to carry insurance of such
higher minimum amounts or of such different types.

 

Section 9.03.  Landlord's Responsibility.

 

Landlord shall assume the risk of, be responsible for, have the obligation to
insure against, and indemnify Tenant and hold it harmless from, any and all
liability for any loss of or damage or injury to person (including death
resulting therefrom) or property (other than Tenant's property as provided in
Section 8.02) occurring in, on or about the Common Areas, regardless of cause,
except for that caused by the sole negligence of Tenant and its employees,
agents, customers and invitees; and Landlord hereby releases Tenant from any and
all liability for the same.  Landlord's obligation to indemnify Tenant hereunder
shall include the duty to defend against any claims asserted by reason of such
loss, damage or injury and to pay any judgments, settlements, costs, fees and
expenses, including attorneys' fees, incurred in connection therewith.  This
provision shall survive the expiration or earlier termination of this Lease.





 

--------------------------------------------------------------------------------

 

 

Section 9.04.  Landlord's Insurance.

 

In addition to the insurance required under Section 8.02, Landlord shall keep in
full force and effect during the term of this Lease public liability and
property damage insurance in standard form with respect to the Building and the
Common Areas and the operation thereof having a minimum limit of combined
coverage of bodily injury and property damage of not less than Six Million
Dollars ($6,000,000.00).  Landlord shall provide Tenant with copies of
certificates of insurance evidencing all required coverage under Section 8.02
and Section 9.04.  In addition, Landlord shall name Tenant as an additional
insured on such insurance policy or policies and furnish Tenant with a
certificate of insurance upon request. In addition to the foregoing, it is the
policy of the named Landlord herein that all third party service providers that
enter the Common Areas maintain commercially reasonable insurance in connection
with such party’s activities within the Common Areas.

 

ARTICLE 10 - EMINENT DOMAIN

 

If all or any substantial part of the Building or Common Areas shall be acquired
by the exercise of eminent domain, Landlord or Tenant may terminate this Lease
by giving written notice to the other party within fifteen (15) days after
possession thereof is so taken.  If all or any part of the Building, Leased
Premises or Common Areas shall be acquired by the exercise of eminent domain so
that the Leased Premises shall become untenantable by Tenant and inadequate for
the Permitted Use, Tenant may terminate this Lease by giving written notice to
Landlord within fifteen (15) days after possession thereof is so taken.  All
damages awarded shall belong to Landlord; provided, however, that Tenant may
claim dislocation damages if such amount is not subtracted from Landlord's
award.  If a part of the Leased Premises, Building or Common Areas shall be
taken or conveyed but the remaining part is tenantable and adequate for Tenant's
use, then this Lease shall be terminated as to the part taken or conveyed as of
the date Tenant surrenders possession; Landlord shall make such repairs,
alterations and improvements as may be necessary to render the part not taken or
conveyed tenantable to the extent the condemnation award proceeds received by
Landlord are sufficient therefor; and the rent shall be reduced in proportion to
the part of the Leased Premises so taken or conveyed.

 

ARTICLE 11 - ASSIGNMENT AND SUBLEASE

 

Tenant shall not assign this Lease or sublet the Leased Premises in whole or in
part without Landlord's prior written consent, which consent shall not be
unreasonably withheld, delayed or conditioned.  In the event of any permitted
assignment or subletting to a Permitted Transferee, Tenant shall be released
from further liability hereunder with regard to such assigned or sublet portion
of the Leased Premises for the term of same.  The acceptance of rent from any
other person shall not be deemed to be a waiver of any of the provisions of this
Lease or to be a consent to the assignment of this Lease or the subletting of
the Leased Premises.  Without in any way limiting Landlord's right to refuse to
consent to any assignment or subletting of this Lease, Landlord reserves the
right to refuse to give such consent if in Landlord's reasonable opinion the
Leased Premises or Building are or may be in any way adversely affected by the
business reputation of the proposed assignee or subtenant is unacceptable.  If
Landlord refuses to give its consent to any proposed assignment or subletting of
all or substantially all of the Leased Premises, Landlord may, at its option,
within thirty (30) days after receiving notice of the proposal, terminate this
Lease by giving Tenant one hundred twenty (120) days' prior written notice of
such termination, whereupon each party shall be released from all further
obligations and liability hereunder.  Notwithstanding the foregoing, Tenant may
assign the Lease or sublease all or any portion of the Leased Premises without
Landlord's consent to any of the following (a "Permitted Transferee"):  (i) any
successor corporation or other entity resulting from a public offering, merger
or consolidation of Tenant; (ii) any purchaser of all or substantially all of
Tenant's assets; or (iii) any entity which controls, is controlled by,



 

--------------------------------------------------------------------------------

 

or is under common control with Tenant.  Tenant shall give Landlord thirty (30)
days prior written notice of such assignment or sublease.  Any Permitted
Transferee shall assume in writing all of Tenant's obligations under this
Lease.  Tenant shall nevertheless at all times remain fully responsible and
liable for the payment of rent and the performance and observance of all of
Tenant's other obligations under this Lease.  Nothing in this paragraph is
intended to nor shall permit Tenant to transfer its interest under this Lease as
part of a fraud or subterfuge to intentionally avoid its obligations under this
Lease (for example, transferring its interest to a shell corporation that
subsequently files a bankruptcy), and any such transfer shall constitute a
Default hereunder.

 

ARTICLE 12 - TRANSFERS BY LANDLORD

 

Section 12.01.  Sale of the Building.

 

Landlord shall have the right to sell the Building at any time during the Lease
Term, subject only to the rights of Tenant hereunder; and such sale shall
operate to release Landlord from liability hereunder after the date of such
conveyance, provided the new owner assumes all liability hereunder.

 

Section 12.02.  Subordination and Estoppel Certificate.

 

Landlord shall have the right to subordinate this Lease to any mortgage
presently existing or hereafter placed upon the Building by so declaring in such
mortgage, provided the mortgagee executes a non-disturbance, attornment and
subordination agreement reasonably acceptable to Tenant.  Within ten (10) days
following receipt of a written request from Landlord, Tenant shall execute and
deliver to Landlord, without cost, any instrument reasonably necessary to
confirm the subordination of this Lease and an estoppel certificate in such form
as Landlord may reasonably request certifying (i) that, as to Tenant, this Lease
is in full force and effect and unmodified or stating the nature of any
modification, (ii) the date to which rent has been paid, (iii) that there are
not, to Tenant's actual knowledge, any uncured defaults or specifying such
defaults if any are claimed, and (iv) any other matters or state of facts
reasonably required respecting the Lease, provided that such matters or state of
facts are limited to Tenant's actual knowledge.  Such estoppel may be relied
upon by Landlord and by any purchaser or mortgagee of the
Building.  Notwithstanding the foregoing, if the mortgagee shall take title to
the Leased Premises through foreclosure or deed in lieu of foreclosure, Tenant
shall be allowed to continue in possession of the Leased Premises as provided
for in this Lease so long as Tenant shall not be in default.    Landlord
represents that the Building is not encumbered by a mortgage as of the Effective
Date.  Landlord will use commercially reasonable efforts to obtain a
non-disturbance agreement from any future mortgagee of the Building within
thirty (30) days after the recording of any future mortgage.

 





 

--------------------------------------------------------------------------------

 

ARTICLE 13 - DEFAULT AND REMEDY

 

Section 13.01.  Default.

 

The occurrence of any of the following shall be a "Default":

 

(a)Tenant fails to pay any Monthly Rental Installment or Additional Rent within
ten (10) days after the same is due, or Tenant fails to pay any other amounts
due Landlord from Tenant within thirty (30) days after written notice thereof
from Landlord to Tenant.

 

(b)Tenant fails to perform or observe any other term, condition, covenant or
obligation required under this Lease for a period of thirty (30) days after
notice thereof from Landlord; provided, however, that if the nature of Tenant's
default is such that more than thirty (30) days are reasonably required to cure,
then such default shall be deemed to have been cured if Tenant commences such
performance within said thirty (30) day period and thereafter diligently
completes the required action within a reasonable time.

 

(c)Tenant shall assign or sublet all or a portion of the Leased Premises in
contravention of the provisions of Article 11 of this Lease.

 

(d)All or substantially all of Tenant's assets in the Leased Premises or
Tenant's interest in this Lease are attached or levied under execution (and
Tenant does not discharge the same within sixty (60) days thereafter); a
petition in bankruptcy, insolvency or for reorganization or arrangement is filed
by or against Tenant (and Tenant fails to secure a stay or discharge thereof
within sixty (60) days thereafter); the admission in writing by Tenant that
Tenant is insolvent and unable to pay its debts as they become due; Tenant makes
a general assignment for the benefit of creditors; Tenant takes the benefit of
any insolvency action or law; the appointment of a receiver or trustee in
bankruptcy for Tenant or its assets if such receivership has not been vacated or
set aside within thirty (30) days thereafter.

 

In addition to the above Defaults, the parties agree that if there shall be
three (3) or more Defaults under paragraph (a) of this section during any twelve
(12) month period, regardless of whether such Defaults are ultimately cured,
then such Defaults shall, at Landlord's option, represent a separate Default.

 

Section 13.02.  Remedies.

 

Upon the occurrence of any Default, Landlord shall have the following rights and
remedies, in addition to those allowed by law or in equity, any one or more of
which may be exercised without further notice to Tenant:

 

(a)Landlord may re-enter the Leased Premises and cure any Default of Tenant, and
Tenant shall reimburse Landlord as additional rent for any costs and expenses
which Landlord thereby incurs; and Landlord shall not be liable to Tenant for
any loss or damage which Tenant may sustain by reason of Landlord's action.

 

(b)Landlord may terminate this Lease and thereafter (i) neither Tenant nor any
person claiming under or through Tenant shall be entitled to possession of the
Leased Premises, and Tenant shall immediately surrender the Leased Premises to
Landlord; and (ii) Landlord may re-enter the Leased Premises and dispossess
Tenant and any other occupants of the Leased Premises by any lawful means and
may remove their effects, without prejudice to any other remedy which Landlord
may have.  Upon the termination of Tenant's right to possession of the Leased



 

--------------------------------------------------------------------------------

 

Premises, with or without terminating this Lease, Landlord may declare the
present value discounted at a rate of ten percent (10%) of all rent which would
have been due under this Lease for the balance of the Lease Term less the
present value discounted at the rate of ten percent (10%) of all net rent that
Landlord reasonably estimates that Landlord will receive via a reletting of the
Leased Premises for the balance of the Lease Term after taking into account
anticipated vacancy periods, to be immediately due and payable, whereupon Tenant
shall be obligated to pay the same to Landlord.  In addition, Tenant shall pay
to Landlord all costs and expenses which Landlord may incur by reason of
Tenant's Default ("Default Damages"), which shall include without limitation
expenses of preparing the Leased Premises for re-letting, demolition, repairs,
tenant finish improvements and brokers' and attorneys' fees, it being expressly
understood and agreed that the liabilities and remedies specified in this
subsection (b) shall survive the termination of this Lease.



 

(c)Landlord may, without terminating this Lease, re-enter the Leased Premises
and re-let on a commercially reasonable terms all or any part thereof for a term
different from that which would otherwise have constituted the balance of the
Lease Term and for rent and on terms and conditions different from those
contained herein, whereupon Tenant shall be immediately obligated to pay to
Landlord as liquidated damages the present value (as calculated in subsection
(b) above of the difference between the rent provided for herein and that
provided for in any lease covering a subsequent re-letting of the Leased
Premises, for the period which would otherwise have constituted the balance of
the Lease Term, together with all of Landlord's Default Damages.

 

(d)Landlord may sue for injunctive relief or to recover damages for any loss
resulting from the breach.

 

(e)If Landlord terminates this Lease or Tenant's right to possession, Landlord's
duty to mitigate its damages under this Lease shall be as
follows:   (1) Landlord shall be required only to use reasonable efforts to
mitigate, which shall not exceed such efforts as Landlord generally uses to
lease other space in other buildings which it leases, and (2) Landlord shall not
be deemed to have failed to mitigate if it incurs costs and expenses for
repairs, maintenance, changes, alterations and improvements to the Leased
Premises (whether to prevent damage or to prepare the Leased Premises for
reletting), brokerage commissions, advertising costs, attorneys' fees, any
economic incentives given to replacement tenants, and costs of collecting rent
from replacement tenants.  The obligations set forth in this paragraph shall not
serve to shift the burden of proof from Tenant to Landlord with respect to
proving whether or not Landlord mitigated its damages.

 

Section 13.03.  Landlord's Default and Tenant's Remedies.

 

Landlord shall be in default if it fails to perform any term, condition,
covenant or obligation required under this Lease for a period of thirty (30)
days after written notice thereof from Tenant to Landlord; provided, however,
that if the term, condition, covenant or obligation to be performed by Landlord
is such that it cannot reasonably be performed within thirty days, such default
shall be deemed to have been cured if Landlord commences such performance within
said thirty-day period and thereafter diligently undertakes to complete the
same.  Upon the occurrence of any such default, Tenant may sue for injunctive
relief or to recover damages for any loss directly resulting from the breach,
but Tenant shall not be entitled to terminate this Lease or withhold, offset or
abate any sums due hereunder.  Notwithstanding the foregoing, it shall be a
default under and breach of this Lease by Landlord if it shall fail to perform
or observe any term, condition, covenant or obligation required to be performed
or observed by it under this Lease, which failure prevents Tenant from
conducting its normal business operations in the Leased Premises, for a period
of ten (10) days after written notice thereof from Tenant; provided, however,
that if



 

--------------------------------------------------------------------------------

 

the term, condition, covenant or obligation to be performed by Landlord is of
such nature that the same cannot reasonably be performed within such ten-day
period, such default shall be deemed to have been cured if Landlord commences
such performance within said ten-day period and thereafter diligently undertakes
to complete the same and does so complete the required action within a
reasonable time.  Upon the occurrence of any such default, Tenant may sue for
injunctive relief or to recover damages for any loss resulting from the breach,
but Tenant shall not be entitled to terminate this Lease or withhold or abate
any rent due hereunder except as specifically provided elsewhere in this
Lease.  Notwithstanding the foregoing, in the event of an Emergency Situation,
as hereinafter defined, if the default is not cured after reasonable notice to
(or diligent attempts to notify) Landlord, Tenant may cure the default at
Landlord’s expense, provided that such cure is not more extensive than is
reasonably necessary under the circumstances.  “Emergency Situation” as used in
this Section means a situation which poses an immediate threat to the physical
well-being of persons in or on the Leased Premises or of damage to property in
or on the Leased Premises.

 

Section 13.04.  Limitation of Landlord's Liability.

 

If Landlord shall fail to perform any term, condition, covenant or obligation
required to be performed by it under this Lease and if Tenant shall, as a
consequence thereof, recover a money judgment against Landlord, Tenant agrees
that it shall look solely to Landlord's right, title and interest in and to the
Building and proceeds thereof for the collection of such judgment; and Tenant
further agrees that no other assets of Landlord shall be subject to levy,
execution or other process for the satisfaction of Tenant's judgment.

 

Section 13.05.  Nonwaiver of Defaults.

 

Neither party's failure or delay in exercising any of its rights or remedies or
other provisions of this Lease shall constitute a waiver thereof or affect its
right thereafter to exercise or enforce such right or remedy or other
provision.  No waiver of any default shall be deemed to be a waiver of any other
default.  Landlord's receipt of less than the full rent due shall not be
construed to be other than a payment on account of rent then due, nor shall any
statement on Tenant's check or any letter accompanying Tenant's check be deemed
an accord and satisfaction.  No act or omission by Landlord or its employees or
agents during the term of this Lease shall be deemed an acceptance of a
surrender of the Leased Premises, and no agreement to accept such a surrender
shall be valid unless in writing and signed by Landlord.

 

Section 13.06.  Attorneys' Fees.

 

If either party defaults in the performance or observance of any of the terms,
conditions, covenants or obligations contained in this Lease and the
non-defaulting party obtains a judgment against the defaulting party, then the
defaulting party agrees to reimburse the non-defaulting party for the attorneys'
fees incurred thereby.

 

ARTICLE 14 - LANDLORD'S RIGHT TO RELOCATE TENANT – INTENTIONALLY OMITTED

 





 

--------------------------------------------------------------------------------

 

ARTICLE 15 - TENANT'S RESPONSIBILITY REGARDING ENVIRONMENTAL LAWS AND HAZARDOUS
SUBSTANCES

 

Section 15.01.  Environmental Definitions.

 

A."Environmental Laws" - All present or future federal, state and municipal
laws, ordinances, rules and regulations applicable to the environmental and
ecological condition of the Leased Premises, the rules and regulations of the
Federal Environmental Protection Agency or any other federal, state or municipal
agency or governmental board or entity having jurisdiction over the Leased
Premises.

 

B."Hazardous Substances" - Those substances included within the definitions of
"hazardous substances," "hazardous materials," "toxic substances" "solid waste"
or "infectious waste" under Environmental Laws.

 

Section 15.02.  Compliance.

 

Tenant, at its sole cost and expense, shall promptly comply with the
Environmental Laws including any notice from any source issued pursuant to the
Environmental Laws which shall impose any duty upon Tenant resulting from
Tenant's use, occupancy, maintenance or alteration of the Leased Premises
whether such notice shall be served upon Landlord or Tenant.

 

Section 15.03.  Restrictions on Tenant.

 

Tenant shall operate its business in compliance with all Environmental
Laws.  Tenant shall not cause or permit the use, generation, release,
manufacture, refining, production, processing, storage or disposal of any
Hazardous Substances on, under or about the Leased Premises, or the
transportation to or from the Leased Premises of any Hazardous Substances,
except as necessary and appropriate for its Permitted Use in which case the use,
storage or disposal of such Hazardous Substances shall be performed in
compliance with the Environmental Laws and the highest standards prevailing in
the industry.

 

Section 15.04.  Notices, Affidavits, Etc.

 

Either party shall immediately notify the other party of (i) any violation by
it, its employees, agents, representatives, customers, invitees or contractors
of the Environmental Laws on, under or about the Leased Premises, or (ii) the
presence or suspected presence of any Hazardous Substances on, under or about
the Leased Premises and shall immediately deliver to the other party any notice
received by it relating to (i) and (ii) above from any source.  Tenant shall
execute affidavits, representations and the like within five (5) days of
Landlord's request therefor concerning Tenant's actual knowledge and belief
regarding the presence of any Hazardous Substances on, under or about the Leased
Premises caused by Tenant.

 

Section 15.05.  Landlord's Rights.

 

Landlord and its agents shall have the right, but not the duty, upon advance
notice and in the presence of a Tenant representative (except in the case of
emergency when no notice or representation shall be required) to inspect the
Leased Premises and conduct tests thereon to determine whether or the extent to
which there has been a violation of Environmental Laws by Tenant or whether
there are Hazardous Substances on, under or about the Leased Premises.  In
exercising its rights herein, Landlord shall use reasonable efforts to minimize
interference with Tenant's business but such entry shall not constitute an
eviction of Tenant, in whole or in part, and Landlord shall not be liable for
any interference, loss, or



 

--------------------------------------------------------------------------------

 

damage to Tenant's property directly caused by Landlord's actions so long as
Landlord uses such reasonable efforts.  If Tenant and its agents fail to provide
a representative to accompany Landlord or its agents and Landlord provide
advance notice as herein required, then Tenant shall be deemed to have waived
the Tenant representation requirement.

 

Section 15.06.  Tenant's Indemnification.

 

Tenant shall indemnify Landlord and Landlord's managing agent from any and all
claims, losses, liabilities, costs, expenses and damages, including reasonable
attorneys' fees, costs of testing and remediation costs, incurred by Landlord in
connection with any breach by Tenant of its obligations under this Article
15.  The covenants and obligations under this Article 15 shall survive the
expiration or earlier termination of this Lease.

 

Section 15.07.  Existing Conditions.

 

Notwithstanding anything contained in this Article 15 to the contrary, Tenant
shall not have any liability to Landlord under this Article 15 resulting from
any conditions existing, or events occurring, or any Hazardous Substances
existing or generated, at, in, on, under or in connection with the Leased
Premises, the Building or the Land prior to the Effective Date of this Lease or
any Hazardous Substance on, under or about the Leased Premises caused by
Landlord or its affiliates or their agents, employees or contractors.

 

Section 15.08.  Landlord's Representations.

 

Landlord represents and warrants that, to its actual knowledge based solely upon
and except as disclosed in the Environmental Report for the Land dated September
9, 1993, and its control of the Land since September 9, 1993 (a) as of the date
of execution of this Lease, there are no and, (b) prior to Tenant's occupancy,
there will be no Hazardous Substances on, under or about the Land.

 

Section 15.09.  Landlord's Indemnification.    

 

Notwithstanding anything above to the contrary, Landlord shall indemnify Tenant
from any and all claims, losses, liabilities, costs expenses and damages,
including reasonable attorneys' fees, cost of testing and remediation costs,
Tenant incurs by reason of any breach by Landlord of any representation
contained in Section 15.08 or Landlord's violation of any Environmental Laws or
the generation, use or release of any Hazardous Substances by Landlord or its
affiliates, their agents, employees or contractors on, under or about the Leased
Premises, the Building or the Land.  Landlord shall bear all cost of removing or
otherwise remediating Hazardous Substances or of taking any other action
required by Environmental Laws resulting from any conditions existing or event
occurring, or any Hazardous Substance existing or generated, at, in, on, under
or in connection with the Leased Premises, the Building or the Land prior to the
Occupancy Date.  The covenants and obligations under this Article 15 shall
survive the expiration or earlier termination of this Lease.

 





 

--------------------------------------------------------------------------------

 

ARTICLE 16 - MISCELLANEOUS

 

Section 16.01.  Benefit of Landlord and Tenant.

 

This Lease shall inure to the benefit of and be binding upon Landlord and Tenant
and their respective successors and assigns.

 

Section 16.02.  Governing Law.

 

This Lease shall be governed in accordance with the laws of the State where the
Building is located.

 

Section 16.03.  Guaranty. – Intentionally Omitted

 

Section 16.04.  Force Majeure.

 

Landlord and Tenant (except with respect to any payment obligation) shall be
excused for the period of any delay in the performance of any obligation
hereunder when such delay is occasioned by causes beyond its control, including
but not limited to work stoppages, boycotts, slowdowns or strikes; shortages of
materials, equipment, labor or energy; unusual weather conditions; or acts or
omissions of governmental or political bodies, provided that such party shall
have used reasonable efforts to minimize the impact of any such event.

 

Section 16.05.  No Representation or Option.

 

Submission of this instrument for examination or signature to Tenant does not
constitute a reservation of or option for Lease, and it is not effective as a
Lease or otherwise until execution by and delivery to both Landlord and Tenant.

 

Section 16.06.  Indemnification for Leasing Commissions.

 

The parties hereby represent and warrant that the only real estate brokers
involved in the negotiation and execution of this Lease are the Brokers. 
Landlord shall be solely responsible for paying any compensation due to the
Brokers.  Each party shall indemnify the other from any and all liability for
the breach of this representation and warranty on its part and shall pay any
compensation to any other broker or person who may be entitled thereto.

 

Section 16.07.  Notices.

 

Any notice required or permitted to be given under this Lease or by law shall be
deemed to have been given if it is written and delivered in person or by
overnight courier or mailed by certified mail, postage prepaid, to the party who
is to receive such notice at the address specified in Article  1.  When so
mailed, the notice shall be deemed to have been given as of the date it was
mailed.  Either party may change its address by giving written notice thereof to
the other party.

 

Section 16.08.  Partial Invalidity; Complete Agreement.

 

If any provision of this Lease shall be held to be invalid, void or
unenforceable, the remaining provisions shall remain in full force and
effect.  This Lease represents the entire agreement between Landlord and Tenant
covering everything agreed upon or understood in this transaction.  There are no
oral promises, conditions, representations, understandings, interpretations or
terms of any kind as conditions or



 

--------------------------------------------------------------------------------

 

inducements to the execution hereof or in effect between the parties.  No change
or addition shall be made to this Lease except by a written agreement executed
by Landlord and Tenant.

 

Section 16.09.  Financial Statements.

 

During the Lease Term and any extensions thereof, Tenant shall provide to
Landlord upon Landlord’s written request, a copy of Tenant's most recent
financial statements (certified and audited if the Minimum Annual Rent hereunder
exceeds $100,000.00) prepared as of the end of Tenant's fiscal year.  Such
financial statements shall be signed by Tenant who shall attest to the truth and
accuracy of the information set forth in such statements, or if the Minimum
Annual rent hereunder exceeds $100,000.00, said statements shall be certified
and audited.  All financial statements provided by Tenant to Landlord hereunder
shall be prepared in conformity with generally accepted accounting principles,
consistently applied.

 

Section 16.10.  Representations and Warranties.

 

The undersigned represent and warrant that (i) such party is duly organized,
validly existing and in good standing (if applicable) in accordance with the
laws of the state under which it was organized; and (ii) the individual
executing and delivering this Lease has been properly authorized to do so, and
such execution and delivery shall bind such party.  Landlord represents that the
Land is properly zoned for the Permitted Use.

 

Section 16.11.  Signage.    

 

A.



Exterior Building Signage.  Provided that Tenant complies with all applicable
federal, state and local laws, ordinances, rules and regulations including, but
not limited to, zoning and other municipal and county regulations (collectively,
"Governmental Laws"), Tenant may continue to have rights to have and maintain
those two signs currently on the Building identifying its business located on
the expressway side of the Building, and on the North face of the Building
("Signs").  The current Signs have been previously approved by Landlord.  In the
event Tenant wishes to alter or relocate the Signs, the location, style and size
of the Signs shall be subject to Landlord's prior written approval, which
approval shall not be unreasonably withheld, conditioned or delayed.  Tenant
agrees to maintain such Signs in a safe, lawful and first-class condition and in
compliance with all Governmental Laws throughout the Lease Term.  Upon
expiration or early termination of the Lease Term, Tenant shall remove the Signs
and repair all damage to the Building caused thereby.  Landlord does not
represent or warrant that the Governmental Laws will permit Tenant to install
and/or use the Signs throughout the Lease Term; however, Landlord agrees not to
take any action which would negate Tenant's ability to maintain such Signs and
to provide reasonable cooperation to Tenant in connection with any application
required by Governmental Laws.  Any language in the Lease notwithstanding,
Tenant shall indemnify and hold harmless Landlord from any and all liability for
any loss of or damage or injury to any person (including death resulting
therefrom) or property connected with or arising from the Signs or the rights
granted Tenant herein.  The obligations of Tenant herein shall survive the
expiration or earlier termination of this Lease.  So long as no other tenant of
the Building, excluding any Permitted Transferee, leases 20,000 or more square
feet of the Building, Tenant shall have the exclusive right to exterior building
signage.

 

B.



Monument Sign.  Provided that such signage is permitted by the Governmental
Laws, Landlord agrees to provide a monument sign (the "Monument Sign")
identifying Tenant’s business as well as the business of the other major tenants
in the Building, if any, throughout the Lease Term;  



 

--------------------------------------------------------------------------------

 

provided, however, at such time that Tenant leases 100% of the Building, such
monument sign shall be exclusive to Tenant. 

 

Section 16.12.  Satellite Dishes.    

 

a.Provided that Tenant complies with all Governmental Laws, as defined in
Section 16.11.A, above, Tenant shall have the non-exclusive right during the
Lease Term (and the exclusive right during all periods in which Tenant or a
Permitted Transferee leases one hundred percent (100%) of the Building), at its
own cost and expense and subject to the terms hereof, to install, operate and
maintain on the roof of the Building, up to three (3) microwave satellite dishes
("Dishes") for use exclusively by Tenant.  Tenant shall be solely responsible
for obtaining any necessary permits and licenses required to install and operate
the Dishes.  Copies of such permits and licenses shall be provided to
Landlord.  Tenant shall also be required, at Tenant's sole cost, to install
screening surrounding the Dishes as may be reasonably required by Landlord. 

 

b.The size, location, design and manner of installation of the Dishes and all
related wiring and screening shall be designated and approved by Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed.  After
obtaining written approval of Landlord, Tenant shall have reasonable access to
the roof for installation, operation, maintenance and repair of the Dishes and
shall have the right to install all reasonable wiring related thereto.  However,
unless otherwise approved by Landlord in writing, in no event shall Tenant be
permitted to penetrate the roof membrane in connection with the installation or
maintenance of the Dishes.

 

c.Tenant represents and warrants that the installation and maintenance of the
Dishes will not cause any damage to the structural portions of the
Building.  Tenant shall be responsible for repairing any such damages to the
structure, or, at Landlord's option, Landlord shall repair any such damage at
Tenant's sole cost and expense and Tenant shall immediately reimburse Landlord
for said costs and expenses upon receipt of Landlord's invoice.

 

d.Tenant shall install, operate and maintain the Dishes in accordance with
Governmental Laws.  Prior to installation of the Dishes, Tenant shall, on behalf
of the installer, provide Landlord with a certificate of insurance reasonably
satisfactory to Landlord.

 

e.Tenant reserves the right to discontinue its use of all or any of the Dishes
at any time prior to the termination of the Lease or any renewal or extension
thereof for any reason whatsoever, provided that Tenant gives thirty (30) days
prior written notice thereof to Landlord.  Tenant shall be responsible for all
costs of removal and shall repair all damage to the Building caused
thereby.  Notwithstanding the foregoing, Tenant agrees within ten (10) days
after written notice from Landlord to remove the Dishes in the event any
governmental entity or applicable law or regulation requires removal
thereof.  Such removal shall be in accordance with all of the terms and
conditions set forth herein.  If Tenant elects not to remove the Dishes from the
Building, upon expiration or earlier termination of this Lease, or after
expiration of the ten (10) day notice period provided herein, Landlord may deem
the Dish(es) to have been abandoned by Tenant and they shall become the property
of Landlord.

 

f.Any language in the Lease notwithstanding, Landlord shall not be liable and
Tenant shall indemnify, defend and hold Landlord harmless from and against any
and all liability, damages (including but not limited to personal injury, death,
or property damages), costs, expenses, and attorneys' fees incurred by Landlord
arising from any Dish related cause whatsoever, including those arising from the
installation, use, maintenance and removal thereof, except to the extent of



 

--------------------------------------------------------------------------------

 

Landlord's negligence or willful misconduct and only to the extent not covered
by insurance required to be maintained by Landlord.



 

g.Notwithstanding the grant of this right, Landlord shall maintain control over
the roof of the Building, and nothing herein shall be deemed Landlord's consent
for Tenant to use the roof for any other purpose than the installation,
operation, maintenance and repair of the Dishes in conjunction with the
operation of its business.

 

h.Tenant represents and warrants that it shall use the Dishes solely for its own
use and not for any "resale", leasing or licensing use.

 

Section 16.13.  Parking.

 

Tenant shall have the exclusive right to use all surface parking areas located
on the Land.  Collectively, such surface and underground parking areas shall
contain a minimum of four (4) parking spaces per 1,000 square feet of space in
the Building at all times during the Term hereof.  Subject to Governmental Laws,
Tenant shall have the exclusive right to designate all or any portion of such
parking as reserved parking or visitor only parking.  Tenant shall not be
required to pay a fee for the use of such parking spaces.  Only one vehicle
shall be parked in each space at any one time.

 

Section 16.14.    Option to Purchase.

 

(a)Provided that (i) no Default has occurred and is then continuing, and (ii)
Tenant originally named herein or a Permitted Transferee remains in possession
of and has been continuously operating in the Leased Premises throughout the
Lease Term, Tenant shall have the option to purchase Woodland V, Woodland VI and
Woodland VII (collectively, the “Woodland Buildings”) subject to the terms and
conditions set forth herein (the "Option").  The Option shall be exercisable by
written notice to Landlord delivered on or before the last day of the
twenty-fourth (24th) month of the Lease Term for the Woodland VII Lease.  If
Tenant fails to notify Landlord by the deadline set forth above, Tenant shall be
deemed to have waived Tenant's option to purchase for the remainder of the term
of the Lease and any extensions thereof except Tenant shall have a Right of
First Offer to Purchase the Woodland Buildings as set forth in Section 16.15
below.  Upon the determination of the Purchase Price as set forth below and as a
condition to the effective exercise of the Option, Tenant shall deliver to
Landlord earnest money in the amount of One Million and 00/100 Dollars
($1,000,000.00) ("Earnest Money").  If Tenant fails to deliver the Earnest Money
within ten (10) business days after the determination of the purchase price,
then the Option shall terminate and be null and void; provided, however, that
Tenant shall be solely responsible for the cost of all of the appraisals ordered
by Tenant. In the event that the Closing (as defined hereinafter) fails to occur
on or before the required date of such Closing as a result of Landlords' default
 then the Option shall terminate and the Earnest Money shall be promptly
returned to Tenant.

 

(b)The Option (and all rights of Tenant to purchase the Woodland Buildings)
shall terminate upon any termination of this Lease at any time prior to the end
of the Lease Term, whether or not the Option has been exercised prior to the
date of termination, including any termination resulting from any Default by
Tenant under this Lease. 

 

(c)If Tenant exercises the Option pursuant to subsection (a) above, within
fifteen (15) business days after Tenant’s delivery of the Option notice to
Landlord, and to the extent that such items have not previously been provided to
Tenant, Landlord (at Landlord’s cost and expense) shall deliver to the Tenant
legible, true, complete and correct copies of all reports, materials and
information in Landlord’s possession or reasonable control regarding the
operation or physical condition of the



 

--------------------------------------------------------------------------------

 

Woodland Buildings, including the presence, or suspected presence, of hazardous
materials on or about the Woodland Buildings, and including without limitation
any and all maps, surveys, plans, specifications, drawings, assessments,
reports, studies, tests, investigations, contracts pertaining to the Woodland
Buildings (collectively, “Landlord’s Materials”).  If Tenant exercises the
Option pursuant to subsection (a) above, the closing of the purchase and sale of
the Woodland Buildings (the "Closing") shall be held in Indianapolis, Indiana,
at a place, at a time, and on a date designated by Landlord by written notice to
Tenant, but shall be within sixty (60) days following the determination of the
Purchase Price (provided that if such day is a Saturday, Sunday or legal
holiday, the date of Closing shall be the next business day).  In the event that
Tenant has exercised the Option, but the Closing fails to occur on or before the
required date of such Closing (other than as a result of Landlords' default)
then the Option shall terminate, and Landlord shall have the right to pursue any
remedies against Tenant available at law or in equity. 

 

(d)The purchase price for the Woodland Buildings (the "Purchase Price"), which
shall be paid by Tenant to Landlord at the Closing in immediately available
funds, shall be established by the then in place net rent capped at 6.75% plus
all sums of money owed by Tenant to Landlord under this Lease or otherwise but
not previously paid (or less all sums of money owed by Landlord to Tenant under
this Lease or otherwise but not previously paid, if applicable).  Tenant and
Landlord will prorate all income and expenses relating to the Woodland Buildings
based upon Tenant's and Landlord's respective periods of ownership for the
calendar year in which the Closing occurs with Tenant treated as the owner of
the Woodland Buildings on the date of Closing.

 

(e)Landlord shall pay recording fees for title release documents, Landlord's
attorneys' fees and the cost of the Title Policy (as defined hereinafter)
insuring up to the Purchase Price.  Tenant shall pay any transfer tax, all other
recording costs, any endorsements to the Title Policy and Tenant's attorneys'
fees.  No commission shall be payable in connection with such sale.

 

(f)At the Closing, Landlord shall convey to Tenant fee simple title to the
Woodland Buildings by special warranty deed, free and clear of all security
deeds placed on the Woodland Buildings by Landlord, but otherwise subject to the
lien for ad valorem taxes not yet due and payable, all matters of record, all
matters caused, created, or suffered by Tenant, rights of any then existing
tenants of the Woodland Buildings, and all matters which would be shown on the
date of Closing by a current and accurate survey and inspection of the Woodland
Buildings (collectively, the “Permitted Exceptions”).  Tenant’s obligation to
close is expressly conditioned upon a title company reasonably acceptable to
Tenant issuing to Tenant or its designee at Closing an ALTA extended coverage
owner’s policy of title insurance, with such endorsements as may reasonably be
required by Tenant, in the full amount of the Purchase Price for the Woodland
Buildings, showing title to the Woodland Buildings vested in Tenant or its
designee subject only to the Permitted Exceptions (the “Title Policy”).  The
purchase and sale contemplated by the Option shall be on an "AS IS, WHERE IS"
basis with Landlord making no representations or warranties whatsoever with
respect to the Woodland Buildings.  At the Closing, Tenant shall release
Landlord from any and all liability of whatever nature arising out of the Lease
and the possession of the Woodland Buildings.  Each of the Landlord and Tenant
agree to execute such usual and customary closing documents as may be reasonably
requested by the other party, including without limitation, a closing statement,
bill of sale, owner's affidavit, assignment and assumption agreement (regarding
the Leases, security deposits, guaranties, service contracts and commission
agreements related to the Woodland Buildings), transfer tax declarations and
other similar items.  This Lease will be deemed to expire as of the date of
Closing.

 

(g)Each of the parties hereto agrees to cooperate with the other in effecting an
I.R.C. § 1031 exchange, including executing and delivering any and all documents
required by the exchange trustee or



 

--------------------------------------------------------------------------------

 

intermediary; provided, however, that the cooperating party shall have no
obligation to execute any document, enter any transaction or arrangement or take
or omit any other action, if such party determines in its sole discretion that
the same would result in any liability, cost, expense, increased risk, delay or
other detriment to the cooperating party.

 

(h)Tenant acknowledges that Landlord's obligation to sell the Woodland Buildings
pursuant to this Section 16.14 shall be expressly contingent upon Landlord
obtaining the approval of Landlord's Investment Committee on or before the date
of Closing.  In the event Landlord is unable to obtain said approval, this
Section 16.14 shall be void and of no further force or effect.  In addition,
Tenant acknowledges and agrees that this option to purchase shall terminate and
be of no further force or effect in the event that Landlord sells the Woodland
Buildings to any unrelated third party in accordance with subsection (i) below.

 

(i)



Tenant hereby acknowledges and agrees that this option shall not prevent
Landlord from selling the Woodland Buildings to an unrelated third party if the
Woodland Buildings are part of a portfolio sale equal to or greater than Two
Hundred Million Dollars ($200,000,000.00)

 

Section 16.15.  Right of First Offer to Purchase the Woodland Buildings.

 

Commencing with the twenty-fifth (25th) month of the Woodland VII Lease Term,
provided that (i) Tenant (as used in this Section 16.15, the term "Tenant" shall
also include any Permitted Transferee that succeeds to Tenant's rights under
Article 11, above) is not in Default at the time it exercises this right of
first offer or purchases the Woodland Buildings; and (ii) Tenant originally
named herein or a Permitted Transferee remains in possession of all or
substantially all of the Leased Premises, Landlord shall notify Tenant in
writing ("Landlord’s Notice") if, at any time during the original Lease Term,
Landlord intends to sell one or more of the Woodland Building(s) to a third
party unaffiliated with Landlord, provided, however, that Landlord shall have no
obligation to notify Tenant if (a) the Woodland Buildings are part of a
multi-building package being offered for sale by Landlord equal to or greater
than Two Hundred Million Dollars ($200,000,000.00), or (b) or the prospective
purchaser is a mortgagee holding a mortgage on the Building and obtaining fee
title interest in the Building as a result of foreclosure or any deed in lieu
thereof, or a successor to Landlord which has obtained or is in the process of
obtaining fee title interest in the Building as a result of foreclosure or any
mortgage deed in lieu thereof, or (c) a person or entity which is owned,
controlled, or under common or joint control by Landlord (the sale to which
shall not extinguish Tenant's rights under this Section).  Upon receipt of
Landlord's Notice, Tenant shall have the option to purchase the Woodland
Buildings at the purchase price and Landlord shall provide Tenant with pertinent
information regarding the operation of the Building ("Information") and upon
such other terms and conditions as are set forth in Landlord's Notice ("Right of
First Offer to Purchase Woodland Buildings").  Tenant shall have ten (10)
business days after receipt of Landlord’s Notice in which to notify Landlord of
its election to purchase the Woodland Building(s) on the terms and conditions
contained in Landlord’s Notice.  In the event Tenant fails to notify Landlord of
its agreement to purchase the Woodland Buildings upon the terms and conditions
contained in Landlord’s Notice within said ten (10) business day period, such
failure shall be conclusively deemed a rejection to purchase the Woodland
Buildings, whereupon Tenant shall have no further rights with respect to
purchasing the Woodland Buildings and Landlord shall be free to sell the
Woodland Buildings to a third party,  providing that (i) Landlord may not sell
the Woodland Building(s) to a third party unaffiliated with Landlord for a price
which is less than ninety-five percent (95%) of Landlord's offer price to Tenant
within nine  (9) months of the date of Landlord's Notice and (ii) if Landlord
does not sell the Woodland Building(s) at a price at least ninety-five percent
(95%) of Landlord's offer price to Tenant within such nine  (9) month period,
Tenant's right of first offer under this Section shall be reinstated.  If Tenant
properly exercises its Right of First Offer to Purchase the Woodland Buildings,
then within thirty (30) days of Tenant notifying Landlord of its agreement to
purchase the Woodland Buildings pursuant to this Section or such additional time
as



 

--------------------------------------------------------------------------------

 

agreed by Landlord and Tenant in writing, Landlord and Tenant shall enter into a
purchase agreement containing the terms and conditions set forth in Landlord’s
Notice and such other mutually agreed upon terms and conditions.  Tenant
acknowledges and agrees that this Right of First Offer to Purchase Woodland
Buildings is personal in nature to Interactive Intelligence Group, Inc. and may
not be assigned except to a Permitted Transferee without the prior written
consent of Landlord, which consent may be withheld for any reason.

 

Section 16.16.  Option to Extend.    

 

Provided (i) Tenant (as used in this Section 16.16, the term "Tenant" shall also
include any Permitted Transferee that succeeds to Tenant's interest under
Article 11, above) is not in Default hereunder at the time it exercises this
option, (ii) the creditworthiness of Tenant is no less than on the date hereof,
(iii) Tenant originally named herein remains in possession of all or
substantially all of the Leased Premises, Tenant shall have the option to extend
the Original Term for three (3) successive periods of five (5) years each (the
"Extension Term(s)").  The Extension Term shall be upon the same terms and
conditions contained in the Lease during the initial Lease Term (the "Original
Term") except (i) this provision giving five (5) extension options shall be
amended to reflect the remaining options to extend, if any and (ii) the Minimum
Annual Rent shall be adjusted as set forth below (the "Rent
Adjustment").  Tenant shall exercise such option by (i) delivering to Landlord,
no later than sixteen (16) months prior to the expiration of the Original Term
or, if applicable, the Extension Term, written notice of Tenant's desire to
extend the Original Term or, if applicable, the Extension Term, and (ii)
delivering to Landlord within fifteen (15) business days of receipt of the Rent
Adjustment, written notice of its rejection thereof (which rejection shall
terminate Tenant's option to extend), or that Tenant disputes Landlord's
determination of the Rental Adjustment and shall include Tenant's good faith
determination of what the Rental Adjustment should be.  In the case of a notice
disputing the Rental Adjustment, Landlord and Tenant shall mutually work
together for a period of ten (10) days to resolve the dispute and, if unable to
agree upon the Rental Adjustment within said period, Landlord and Tenant shall
in good faith participate in non-binding arbitration of the Rental Adjustment
for a period of thirty (30) days.  Unless Landlord otherwise agrees in writing,
Tenant's failure to timely exercise such option shall waive it and any
succeeding option.  Landlord shall notify Tenant of the amount of the Rent
Adjustment no later than sixty (60) days after receipt of Tenant's exercise of
its option.  If Tenant properly exercises its option to extend, Landlord and
Tenant shall execute an amendment to the Lease reflecting the terms and
conditions of the Extension Term.

 

The Minimum Annual Rent for the applicable Extension Term shall be an amount
equal to the Minimum Annual Rent then being quoted by Landlord to prospective
tenants of the Building for space of comparable size and quality and with
similar or equivalent improvements as are found in the Building, and if none,
then in similar buildings in the vicinity, excluding free rent and other
concessions.  The Minimum Monthly Rent shall be an amount equal to one-twelfth
(1/12) of the Minimum Annual Rent for the Extension Term and shall be paid at
the same time and in the same manner as provided in the Lease.

 





 

--------------------------------------------------------------------------------

 

Section 16.17.  Name Change of Park.

 

Landlord hereby agrees to change the name of Woodland Corporate Park to
"Interactive Intelligence Corporate Park".  Such change of name shall include
all internal and external signage and all advertising and promotional
material.  The cost of such change shall be borne by Landlord.  If Tenant shall
assign all of its interest under the Lease to a Permitted Transferee, Landlord
shall, if so requested by the Permitted Transferee, change the name of
Interactive Intelligence Corporate Park to a name mutually acceptable to
Landlord and the Permitted Transferee; provided, however, that all costs of such
name change shall be borne by the Permitted Transferee.  In the event Tenant
downsizes, sublets or assigns (other than to a Permitted Transferee) by more
than twenty percent (20%) of the Leased Premises for the Woodland Buildings,
Landlord has the option of revoking the name change to the Park which shall be
at Tenant’s sole cost and expense including all internal and external signage,
advertising and promotional materials.

 

Section 16.18.  Option to Surrender Space.

 

(a)Commencing after the expiration of the seventh (7th)  year of the Woodland
VII Lease and provided that (a) no Default has occurred which remains uncured,
(b) Tenant originally named herein or a Permitted Transferee remains in
possession of and has been continuously operating in the entire Leased Premises,
and (c) either (i) all of Tenant’s stock is acquired by an unaffiliated person
or entity (an “Unaffiliated Third Party”) or (ii) substantially all of Tenant’s
assets are acquired by an Unaffiliated Third Party, Tenant shall have the
one-time right to surrender up to thirty percent (30%) of the aggregate leased
premises of Tenant within the Woodland Buildings (the "Reduction Space").  In
order to exercise such surrender, Tenant shall notify Landlord of such exercise
in writing at least fourteen (14) months prior to the effective date of such
surrender (“Tenant’s Notice”), which notice shall be accompanied by payment in
the amount of fifty percent (50%) of the gross lease value of the Reduction
Space.  Such payment is made in consideration for Landlord's grant of this
option to surrender to compensate Landlord for rental and other concessions
given to Tenant and for other good and valuable consideration.  Such payment
does not constitute payment of rent to Landlord.  If Tenant fails to notify
Landlord by the deadline set forth above, Tenant shall have waived Tenant's
surrender right for the remainder of the term of the Lease and any extensions
thereof.  Tenant hereby acknowledges and agrees that Landlord will consider
Tenant’s input but it will be at Landlord’s commercially reasonable discretion
to determine the location(s) and configuration of the Reduction Space; provided,
Landlord’s choice of Reduction Space shall not include such portions of the
Leased Premises that would create material interference with the operation of
Tenant’s business (e. g., Tenant’s primary datacenter(s) as may exist on the
date of Tenant’s Notice).  Furthermore, Landlord and Tenant agree that Landlord
will accept Reduction Space primarily (if not entirely) consisting of portions
of Tenant’s leased space in Woodland Corporate Park VI (a/k/a HQ II) in the
event Tenant’s input dictates its desire to relinquish space in same.

 

(b)In the event that Tenant exercises its option to surrender the Reduction
Space pursuant to subsection (a) above (i) commencing fourteen (14) months after
Tenant’s Notice (the “Surrender Date”), all rights and obligations of Tenant
with respect to the Reduction Space shall terminate and be of no further force
or effect (provided, however, that any of Tenant's obligations under the Lease
that survive the termination of the Lease shall continue to apply to the
Reduction Space as provided therein), (ii) Tenant shall remain responsible for
any Minimum Annual Rent and Additional Rent payable with respect to the
Reduction Space and attributable to any period up through and including the
effective date of such surrender, (iii) Tenant shall be solely responsible for
the cost of any demising of any portion of the Leased Premises required as a
result of such surrender and, if applicable, reconfiguring the Reduction Space
into a separate and leasable space, including, without limitation, reconfiguring
HVAC, electrical and other mechanical systems



 

--------------------------------------------------------------------------------

 

serving the Reduction Space and/or the installation of common area corridors
necessary to access the Reduction Space, and (iv) the Lease shall continue
unmodified and in full force and effect, except that thereafter (A) all
references to the "Leased Premises" under the Lease shall refer to the Leased
Premises less and except the Reduction Space, (B) the Rentable Area shall be
reduced, (C) Tenant's Proportionate Share shall be reduced, and (D) the Minimum
Annual Rent and Monthly Rental Installments shall be adjusted.

 

(c)If Tenant exercises its right to surrender the Reduction Space pursuant to
subsection (a) above, and fails to surrender the Reduction Space on or before
the Surrender Date, Tenant shall be deemed to be holding over with respect to
the Reduction Space, as set forth in Section 2.04 of the Lease.

 

(d)If Tenant exercises its right to surrender the Reduction Space, at the
election of either party, Landlord and Tenant shall enter into an amendment
confirming the terms set forth in this Section 16.18. 

 

Section 16.19.  Patriot Act. 

 

Each of Landlord and Tenant, each as to itself, hereby represents its compliance
and its agreement to continue to comply with all applicable anti-money
laundering laws, including, without limitation, the USA Patriot Act, and the
laws administered by the United States Treasury Department's Office of Foreign
Assets Control, including, without limitation, Executive Order 13224 ("Executive
Order").  Each of Landlord and Tenant further represents (such representation to
be true throughout the Lease Term) (i) that it is not, and it is not owned or
controlled directly or indirectly by any person or entity, on the SDN List
published by the United States Treasury Department's Office of Foreign Assets
Control and (ii) that it is not a person otherwise identified by government or
legal authority as a person with whom a U.S. Person is prohibited from
transacting business.  As of the date hereof, a list of such designations and
the text of the Executive Order are published under the internet website address
www.ustreas.gov/offices/enforcement/ofac.

 

Section 16.20.  Right of First Offer.    Parking Lot.

 

(a)Provided that (i) no Default has occurred and is then continuing, and (ii)
Tenant originally named herein or its Permitted Transferee remains in possession
of and has been continuously operating in the entire Leased Premises throughout
the Lease Term, Landlord shall, before developing that certain real property
depicted on the attached Exhibit D (the "Offer Space"), notify Tenant in writing
of the availability of the Offer Space for the development of a build-to-suit
building ("Landlord's Preliminary Notice").  Tenant shall have ten (10) business
days from its receipt of Landlord's Notice to deliver to Landlord a written
notice agreeing to proceed in investigating the build-to-suit opportunity on the
Offer Space ("Tenant's Preliminary Acceptance").  In the event Tenant fails to
deliver Tenant's Preliminary Acceptance to Landlord within said ten (10)
business day period, such failure shall be conclusively deemed a rejection of
the Offer Space and a waiver by Tenant of this right of first offer, whereupon
Tenant shall have no further rights with respect to the Offer Space and Landlord
shall be free to develop the Offer Space in its sole discretion, providing that
if Landlord does not commence development of the Offer Space within six (6)
months after the date of Landlord’s Notice, Tenant’s right of first offer under
this Section shall be reinstated.

 

(b)In the event Tenant timely delivers its Tenant’s Preliminary Acceptance,
Landlord shall have ninety (90) days to deliver to Tenant such rental figures
and specifications for the proposed building on the Offer Space  ("Landlord’s
BTS Notice"). Thereafter and for a period of sixty (60) days after delivery of
Landlord’s BTS Notice, Landlord and Tenant shall negotiate in good faith



 

--------------------------------------------------------------------------------

 

to come to a mutually agreeable and final determination of the rental figures
for and specifications of the proposed build-to-suit building, which agreement
shall be memorialized in a jointly executed letter of intent (the "LOI").   

 

(c)Tenant shall have fifteen  (15) business days from full execution of the LOI
to present the LOI for all appropriate internal approval(s) and deliver to
Landlord a written notice agreeing to proceed with the build-to-suit building on
the Offer Space ("Tenant's Final Acceptance").  In the event Tenant notifies
Landlord it did not receive approval or fails to deliver Tenant's Final
Acceptance to Landlord within said fifteen (15) business day period, such
failure shall be conclusively deemed a rejection of the Offer Space, the LOI and
a waiver by Tenant of this right of first offer, whereupon Tenant shall have no
further rights with respect to the Offer Space and Landlord shall be free to
develop the Offer Space in its sole discretion, providing that if Landlord does
not commence development of the Offer Space within twelve  (12) months after the
date of Tenant’s rejection or deemed rejection of the development referenced in
the LOI, Tenant’s right of first offer under this Section shall be reinstated.

 

(d)If Tenant timely delivers Tenant’s Final Acceptance, Landlord and Tenant
shall enter into a new lease for the building to be developed on the Offer Space
upon the terms and conditions set forth contained in the LOI and otherwise in
substantial conformance with the form of the Woodland VII Lease and making such
other modifications to the Woodland VII Lease as are appropriate under the
circumstances.  If Tenant shall fail to enter into such lease within twenty (20)
business days following Tenant's Final Acceptance, then Landlord may terminate
this right of first offer by notifying Tenant in writing, in which event Tenant
shall have no further rights with respect to the Offer Space and Landlord shall
be free to develop the Offer Space in its sole discretion,  providing that if
Landlord does not commence development of the Offer Space within twelve  (12)
months after the date of Tenant’s failure to execute the new lease referenced
above, Tenant’s right of first offer under this Section shall be reinstated.





 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.

 

LANDLORD:

 

DUKE REALTY LIMITED PARTNERSHIP,

an Indiana limited partnership

 

By:Duke Realty Corporation,

its general partner

 

By: /s/ Charles E. Podell_____  

Charles E. Podell

Senior Vice President

Indiana

 

STATE OF _____Indiana____)

) SS:

COUNTY OF __Marion______)

 

Before me, a Notary Public in and for said County and State, personally appeared
Charles E. Podell, by me known to be the Senior Vice President, Indiana of Duke
Realty Limited Partnership, by Duke Realty Corporation, its general partner, an
Indiana corporation, who acknowledged the execution of the foregoing "Office
Lease" on behalf of said limited partnership.

 

WITNESS my hand and Notarial Seal this _6__ day of _____May_____, 2014.

 

__/s/ Lisa J. Hurley__________

Notary Public

 

____ Lisa J. Hurley _________

(Printed Signature)

 

My Commission Expires: ___11/14/17______

 

My County of Residence: ___Marion________





 

--------------------------------------------------------------------------------

 



TENANT:

 

INTERACTIVE INTELLIGENCE GROUP, INC.,

an Indiana corporation

 

By:_____/s/ Stephen R. Head ______

 

Printed:____Stephen R. Head______

 

Title:____CFO___________

 

 

STATE OF ___Indiana_____)

) SS:

COUNTY OF __Marion______)

 

Before me, a Notary Public in and for said County and State, personally appeared
______Stephen R. Head_________, by me known to be the ___CFO__ of Interactive
Intelligence Group, Inc., an Indiana corporation, who acknowledged the execution
of the foregoing "Office Lease" on behalf of said corporation.

 

WITNESS my hand and Notarial Seal this _6__ day of _____May______, 2014.

 

__/s/ Kimberly A. Hays_______

Notary Public

 

__Kimberly A. Hays__________

(Printed Signature)

 

My Commission Expires: _____February 14, 2019_______

 

My County of Residence: ______Hamilton        ______

 

 

 

f:\real estate\indiana office\woodland corporate park\building
vi\leases\interactive intelligence v2 (clean).doc5/12/2014 3:59 PM

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

LEASED PREMISES

 

[TO BE PROVIDED]

 

Exhibit A

Page 1 of 1

--------------------------------------------------------------------------------

 

EXHIBIT B

 

TENANT IMPROVEMENTS

 

 

1.Landlord's Obligations.  Tenant is currently in possession of the Leased
Premises and accepts the same "AS IS" without representation or warranty by
Landlord of any kind and with the understanding that Landlord shall have no
responsibility with respect thereto except to construct and install within the
Leased Premises, in a good and workmanlike manner, the Tenant Improvements, in
accordance with this Exhibit B. 

 

2.Construction Drawings, Cost Statement and Allowance. 

 

(a)Tenant will develop a space plan for the Leased Premises that is reasonably
acceptable to Landlord (the “Space Plan”).  Upon receipt of the Space Plan,
Landlord shall prepare and submit to Tenant (i) a set of construction drawings
(the "CD's") covering all work to be performed by Landlord in constructing the
Tenant Improvements in accordance with the Space Plan, and (ii) a statement of
the cost to construct and install the Tenant Improvements (the "Cost
Statement").  Tenant acknowledges and agrees that (A) the Cost Statement shall
include design fees, general conditions and a fee (not to exceed seven percent
(7%) of the total  project cost) payable to the project's construction manager
or general contractor, and (B) such construction manager or general contractor
may be comprised of a subsidiary, affiliate or employees of Landlord.  Tenant
shall have ten (10) business days after receipt of the CD's and the Cost
Statement in which to review both the CD's and the Cost Statement and to give
Landlord written notice of Tenant's approval of the CD's or its requested
changes thereto.  Tenant shall have no right to request any changes to the CD's
that would materially alter the exterior appearance or basic nature of the
Building or the Building systems.  If Tenant fails to approve or request changes
to the CD's within five (5) days after its receipt thereof, then Tenant shall be
deemed to have approved the CD's and the Cost Statement and the same shall
thereupon be final.  If Tenant requests any changes to the CD's, Landlord shall
make those changes which are reasonably requested by Tenant and shall within ten
(10) days of its receipt of such request submit the revised portion of the CD's
(and, to the extent applicable, the revised Cost Statement) to Tenant.  Tenant
may not thereafter disapprove the revised portions of the CD's unless Landlord
has unreasonably failed to incorporate reasonable comments of Tenant and,
subject to the foregoing, the CD's and the Cost Statement, as modified by said
revisions, shall be deemed to be final upon the submission of said revisions to
Tenant.  Tenant shall at all times in its review of the CD's and the Cost
Statement, and of any revisions thereto, act reasonably and in good
faith.  Without limiting the foregoing, Tenant agrees to confirm Tenant's
consent to the CD's and acknowledge the Cost Statement in writing within three
(3) days following Landlord's written request therefor.  The construction
manager will competitively bid the Tenant Improvements, will use commercially
reasonable efforts to obtain at least three (3) bids, and will manage the entire
construction process.  In the event the construction manager determines, after
the bidding process, that the Tenant Improvements cannot be completed for the
amount of the Allowance (as defined below), Landlord hereby agrees to confer
with Tenant concerning possible revisions to the CD’s.

 

(b)Tenant shall be responsible for the cost to construct and install the Tenant
Improvements only to the extent that the Cost Statement, taking into account any
increases or decreases resulting from any Change Orders (as hereinafter
defined), exceeds Nine Hundred Eighty Seven Thousand Six Hundred Seventy Five
Dollars ($987,675.00) (the "Allowance").  If, following Tenant's approval (or
deemed approval) of the CD's, the Cost Statement shows that the cost to
construct and install the Tenant Improvements will exceed the Allowance, Tenant
shall deliver to Landlord, within ten (10) days following Landlord's written
request, an amount equal to one-half (1/2) of such excess.  Following
Substantial Completion of the Tenant Improvements, Tenant shall pay to Landlord
the remaining



Exhibit B

Page 2 of 2

--------------------------------------------------------------------------------

 

difference between the Cost Statement (taking into account any increases or
decreases resulting from any Change Orders) and the Allowance within ten (10)
days of Landlord's request therefor.  Tenant's failure to deliver the payments
required in this paragraph shall entitle Landlord to stop the construction and
installation of the Tenant Improvements until such payment is received, and any
resulting delay shall constitute a Tenant Delay (as hereinafter defined)
hereunder.  In addition, all delinquent payments shall accrue interest at 10%
per annum.  If the Allowance exceeds the Cost Statement (taking into account any
increases or decreases resulting from any Change Orders), such savings shall be
the property of Landlord.  Notwithstanding anything contained herein to the
contrary, Landlord hereby agrees that Tenant may utilize a portion of the
Allowance in an amount not to exceed Two Hundred Twenty Seven Thousand Nine
Hundred Twenty Five Dollars ($227,925.00) towards fixtures, furnishings,
equipment, wiring and relocation costs.  Tenant hereby agrees that in the event
the Allowance is not utilized on or before July 31, 2019, the Allowance shall be
forfeited.

 

3.Schedule and Early Occupancy.  Landlord shall provide Tenant with a proposed
schedule for the construction and installation of the Tenant Improvements and
shall notify Tenant of any material changes to said schedule.

 

4.Change Orders.  Tenant shall have the right to request changes to the CD's at
any time following the date hereof by way of written change order (each, a
"Change Order", and collectively, "Change Orders").  Provided such Change Order
is reasonably acceptable to Landlord, Landlord shall prepare and submit promptly
to Tenant a memorandum setting forth the impact on cost and schedule resulting
from said Change Order (the "Change Order Memorandum of Agreement").  Tenant
shall, within three (3) days following Tenant's receipt of the Change Order
Memorandum of Agreement, either (a) execute and return the Change Order
Memorandum of Agreement to Landlord, or (b) retract its request for the Change
Order.  At Landlord's option, Tenant shall pay to Landlord (or Landlord's
designee), within ten (10) days following Landlord's request, any increase in
the cost to construct the Tenant Improvements resulting from the Change Order,
as set forth in the Change Order Memorandum of Agreement.  Landlord shall not be
obligated to commence any work set forth in a Change Order until such time as
Tenant has delivered to Landlord the Change Order Memorandum of Agreement
executed by Tenant and, if applicable, Tenant has paid Landlord in full for said
Change Order.

 

5.Definitions.  For purposes of this Lease "Substantial Completion" (or any
grammatical variation thereof) shall mean completion of construction of the
Tenant Improvements in accordance with the CD’s approved by Tenant, subject only
to punchlist items to be identified by Landlord and Tenant in a joint inspection
of the Leased Premises.  Landlord shall provide a written notice to Tenant of
its best estimate of the date of Substantial Completion at least seven (7) days
prior thereto.

 

6.Compliance.  Landlord shall cause all construction performed by or on behalf
of Landlord hereunder to be made in accordance with all applicable laws, rules,
codes, ordinances and regulations, including the Americans with Disabilities Act
and all applicable governmental zoning and building ordinances and codes in
effect as of the time of Substantial Completion of the Tenant Improvements
required hereunder.  Such construction shall be in good and workmanlike manner
with new materials.

 

Exhibit B

Page 2 of 2

--------------------------------------------------------------------------------

 

 

 

EXHIBIT C

 

RULES AND REGULATIONS

 

 

1.The sidewalks, entrances, passages, courts, elevators, vestibules, stairways,
corridors or halls shall not be obstructed or used for any purpose other than
ingress and egress. 

 

2.Except as expressly permitted in the Lease, no awnings or other projections
shall be attached to the outside walls of the Building.  Except as expressly
permitted in the Lease, neither the interior nor the exterior of any windows
shall be coated or otherwise sunscreened without written consent of Landlord.

 

3.No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by any tenant on, about or from any part of the Leased
Premises or the Building without the prior written consent of Landlord.  In the
event of the violation of the foregoing by any tenant, Landlord may remove or
stop same without any liability, and may charge the expense incurred in such
removal or stopping to tenant.  The lobby directory will be provided exclusively
for the display of the name and location of tenants only, and Landlord reserves
the right to exclude any other names therefrom.  Nothing may be placed on the
exterior of corridor walls or corridor doors other than Landlord's standard
lettering.

 

4.The sashes, sash doors, windows, and doors that reflect or admit light and air
into halls, passageways or other public places in the Building shall not be
covered or obstructed by tenant.

 

5.The sinks and toilets and other plumbing fixtures shall not be used for any
purpose other than those for which they were constructed, and no sweepings,
rubbish, rags, or other substances shall be thrown therein.  All damages
resulting from any misuse of the fixtures shall be borne by the tenant who, or
whose subtenants, assignees or any of their servants, employees, agents,
visitors or licensees shall have caused the same.

 

6.No tenant shall mark, paint, drill into, or in any way deface any part of the
Leased Premises or the Building.  Landlord shall direct electricians as to where
and how telephone or telegraph wires are to be introduced. 

 

7.No  vehicles, birds or animals of any kind (except service animals) shall be
brought into or kept in or about the Leased Premises.  No tenant shall cause or
permit any unusual or objectionable odors to be produced or permeate the Leased
Premises.

 

8.No tenant shall occupy or permit any portion of the Leased Premises to be
occupied as an office for the manufacture or sale of liquor, narcotics, or
tobacco in any form, or as a barber or manicure shop, or an employment bureau
without the express written consent of Landlord.  The Leased Premises shall not
be used for lodging or sleeping or for any immoral or illegal purpose.

 

9.No tenant shall make, or permit to be made any unseemly or disturbing noises
or disturb or interfere with occupants of this or neighboring buildings or
premises or those having business with them, whether by the use of any musical
instrument, radio, phonograph, unusual noise, or in any other way.  No tenant
shall throw anything out of doors, windows or down the passageways.

Exhibit C

Page 1 of 3

--------------------------------------------------------------------------------

 

 

 

10.No tenant, subtenant or assignee nor any of its servants, employees, agents,
visitors or licensees, shall at any time bring or keep upon the Leased Premises
any inflammable, combustible or explosive fluid, chemical or substance or
firearm.

 

11.No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by any tenant, nor shall any changes be made in existing locks
or the mechanism thereof if the same unreasonably interferes with Landlord's
ability to perform its obligations under the Lease; provided, however, Tenant
may, in its commercially reasonable judgment, designate certain portions of the
Leased Premises as “business critical areas” containing proprietary technology
or other critical or sensitive functions of Tenant’s business, wherein
Landlord’s access (except in the case of an emergency) by its employees and
agents shall require accompaniment, at all times, by a Tenant representative
during any such entry onto the Leased Premises.  Each tenant must upon the
termination of his tenancy, restore to the Landlord all keys of doors, offices,
and toilet rooms, either furnished to, or otherwise procured by, such tenant and
in the event of the loss of keys so furnished, such tenant shall pay to the
Landlord the cost of replacing the same or of changing the lock or locks opened
by such lost key if Landlord shall deem it necessary to make such changes.

 

12.No Tenant shall overload the floors of the Leased Premises.  All damage to
the floor, structure or foundation of the Building due to improper positioning
or storage items or materials shall be repaired by Landlord at the sole cost and
expense of tenant, who shall reimburse Landlord immediately therefor upon
demand. Landlord reserves the right to inspect all safes, freight or other bulky
articles to be brought into the Building and to exclude from the Building all
safes, freight or other bulky articles which violate any of these Rules and
Regulations or the Lease of which these Rules and Regulations are a part.  The
Landlord reserves the right to prescribe the weight and position of all safes,
which must be placed upon supports approved by Landlord to distribute the
weight.

 

13.No tenant shall purchase janitorial or maintenance or other like services,
from any person or persons not approved by Landlord, which approval shall not be
unreasonably withheld, delayed or conditioned.

 

14.Landlord agrees that Tenant shall have the right to use pictures of the
Building and the address and name of the Building, campus and Park in any of its
promotional materials.  Landlord shall have the right to prohibit any
advertising by any tenant which, in Landlord's opinion tends to impair the
reputation of the Building or its desirability as an office location, and upon
written notice from Landlord any tenant shall refrain from or discontinue such
advertising.

 

15.Landlord reserves the right to require all persons entering the Building
between the hours of 8 p.m. and 7 a.m. and at all hours on Sunday and legal
holidays to register with Landlord's security personnel.  Tenant shall be
responsible for all persons entering the Building at tenant's invitation,
express or implied.  Landlord shall in no case be liable for damages for any
error with regard to the admission to or exclusion from the Building of any
person.  In case of an invasion, mob riot, public excitement or other
circumstances rendering such action advisable in Landlord's opinion, Landlord
reserves the right without any abatement of rent to require all persons to
vacate the Building and to prevent access to the Building during the continuance
of the same for the safety of the tenants and the protection of the Building and
the property in the Building.

 

16.Outside parties are prohibited from canvassing, soliciting and peddling in
the Building, and each tenant shall report and otherwise cooperate to prevent
the same.

 





Exhibit C

Page 3 of 3

--------------------------------------------------------------------------------

 

17.All office equipment of any electrical or mechanical nature shall be placed
by tenant in the Leased Premises in settings which will, to the maximum extent
possible, absorb or prevent any vibration, noise and annoyance.

 

18.Except as expressly permitted in the Lease, no air-conditioning unit or other
similar apparatus shall be installed or used by any tenant without the written
consent of Landlord, which consent shall not be unreasonably withheld, delayed
or conditioned.  The foregoing shall not apply to supplemental air conditioning
units and other similar apparatus installed in the Building as of the Effective
Date.

 

19.There shall not be used in any space, or in the public halls of the Building,
either by any tenant or others, any hand trucks except those equipped with
rubber tires and rubber side guards.

 

20.The Building is a smoke-free Building.  Smoking is strictly prohibited within
the Building.  Smoking shall only be allowed in areas designated as a smoking
area by Landlord.  Tenant and its employees, representatives, contractors or
invitees shall not smoke within the Building or throw cigar or cigarette butts
or other substances or litter of any kind in or about the Building, except in
receptacles placed in it for that purpose. 

 

21.Tenants will see that all doors are securely locked.

 

22.Parking spaces associated with the Building are intended for the exclusive
use of passenger vehicles.  Except for intermittent deliveries, no vehicles
other than passenger vehicles may be parked in a parking space without the
express written permission of Landlord. Notwithstanding the foregoing, Tenant
may utilize up to twelve (12) parking spaces designated for the Woodland
Buildings (at mutually agreeable locations) to install electric car charging
stations for the benefit of Tenant’s employees and invitees, two (2) of which
will be installed at Landlord’s cost.

 

23.Tenant shall be responsible for and cause the proper disposal of medical
waste, including hypodermic needles, created by its employees.

 

It is Landlord's desire to maintain in the Building the highest standard of
dignity and good taste consistent with comfort and convenience for tenants.  Any
action or condition not meeting this high standard should be reported directly
to Landlord. 

Exhibit C

Page 3 of 3

--------------------------------------------------------------------------------

 

EXHIBIT D

 

OFFER SPACE

 

[TO BE PROVIDED]



Exhibit D

Page 1 of 1

--------------------------------------------------------------------------------